Exhibit 10.2

EXECUTION VERSION

 

JEFFERIES FINANCE LLC

520 Madison Avenue

New York, New York 10022

  

THE TORONTO-DOMINION BANK

8th Floor, TD Bank Tower

66 Wellington Street West

Toronto, Ontario

Canada, M5K 1A2

 

TD SECURITIES (USA) LLC

31 West 52nd Street

New York, NY

10019-6101

CONFIDENTIAL

November 10, 2013

COMMITMENT LETTER

Mitel Networks Corporation

350 Legget Drive

Ottawa, Ontario, Canada K2K2W7

Attention: Steve Spooner, Chief Financial Officer

 

  Re: Acquisition of Aastra Technologies Limited

Ladies and Gentlemen:

You have advised Jefferies Finance LLC (“Jefferies Finance”), The
Toronto-Dominion Bank (“Toronto-Dominion”) and TD Securities (USA) LLC (“TD
Securities” and, collectively with Toronto-Dominion and Jefferies Finance, the
“Commitment Parties”, “we” or “us”) that Mitel Networks Corporation, a
corporation organized under the federal laws of Canada (the “Acquiror” or
“you”), intends to acquire, directly or indirectly, (the “Acquisition”) all of
the issued and outstanding capital stock of all classes (the “Shares”) of Aastra
Technologies Limited, a corporation organized under the federal laws of Canada
(the “Target” and, together with its subsidiaries, the “Acquired Business”) by
way of a statutory plan of arrangement (the “Arrangement”) and to refinance
(together with any applicable prepayment premium or fee, with the commitments
thereunder being terminated, and all guarantees and security in respect thereof
being released) all of the existing funded indebtedness (the “Existing Debt”) of
the Acquiror and its subsidiaries and the Acquired Business (the “Refinancing”).
Capitalized terms used but not defined herein and defined in any exhibit hereto
have the meanings assigned to them in such exhibit.

You have advised us that the total cash purchase price for the Acquisition
(including fees, commissions and expenses and the Refinancing) (the “Purchase
Price”) will be financed from the following sources:

(i) borrowings under a $50.0 million senior secured first lien revolving credit
facility having the terms set forth in Exhibit A hereto (the “Revolving Credit
Facility”), it being understood and agreed that no more than an amount to be
mutually agreed of borrowings under the Revolving Credit Facility may be used on
the Closing Date to finance the Acquisition and for the payment of fees and
expenses (including upfront fees or original issue discount) payable in
connection with the Facilities (as defined below), and

(ii) a $355.0 million senior secured first lien term loan facility having the
terms set forth in Exhibit A hereto (the “Term Loan Facility” and, together with
the Revolving Credit Facility, the “Facilities”).



--------------------------------------------------------------------------------

The transactions described in clauses (i) and (ii) above are referred to as the
“Debt Financing” and, together with the Acquisition and the Refinancing and the
payment of all related fees, commissions and expenses are collectively referred
to as the “Transactions.” You and your subsidiaries (including the Target and
its subsidiaries) are referred to herein as the “Company.” As used in this
Commitment Letter and the other Debt Financing Letters (as defined below), the
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation.”

1. The Commitments.

In connection with the foregoing, (x) Jefferies Finance is pleased to inform you
that it hereby commits directly or through one or more of its affiliates, to
provide 50% of the Term Loan Facility and 50% of the Revolving Credit Facility
and (y) Toronto-Dominion is pleased to inform you that it hereby commits
directly or through one or more of its affiliates, to provide 50% of the Term
Loan Facility and 50% of the Revolving Credit Facility. The commitments of
Jefferies Finance and Toronto-Dominion are several and not joint.

The commitments described in this Section 1 are collectively referred to herein
as the “Commitments.” Each applicable Commitment Party’s obligation to the
Borrowers to fund the Facilities on the Closing Date is subject only to the
specified closing conditions set forth in Section 3 of this letter (this letter,
including the exhibits, schedules and annexes hereto, collectively, this
“Commitment Letter”) among you and each of us and on Exhibit B and Exhibit C
hereto. Notwithstanding anything to the contrary in this Commitment Letter or
the fee letter dated as of the date hereof (the “Fee Letter” and, together with
this Commitment Letter, the “Debt Financing Letters”), among you and each of us,
except as otherwise set forth in Exhibit A, Exhibit B and Exhibit C hereto, the
terms of this Commitment Letter are intended as an outline of certain of the
material provisions of the Facilities, but do not include all of the terms,
covenants, representations, warranties, default clauses and other provisions
that will be contained in the definitive documents relating to the Debt
Financing, which shall be prepared by our counsel (collectively, the “Definitive
Debt Documents”); provided, that the credit agreement in respect of the
Facilities shall not contain any (x) representations and warranties other than
those described under the caption “Representations and Warranties” as set forth
in Exhibit A hereto, (y) any affirmative, negative or financial covenants other
than those described under the captions “Affirmative Covenants”, “Negative
Covenants” and “Financial Covenant” as set forth in Exhibit A hereto or (z) any
defaults or events of default other than those described under the caption
“Events of Default” as set forth in Exhibit A hereto; and further provided that
there shall be no closing condition to the Facilities contained in the
Definitive Debt Documents that is not specifically set forth in Section 3 hereof
or on Exhibit B or Exhibit C to this Commitment Letter. Those matters that are
not covered or made clear in the Debt Financing Letters are subject to mutual
agreement of each of the parties hereto. No party hereto has been authorized by
us to make any oral or written statements or representations that are
inconsistent with the Debt Financing Letters.

2. Titles and Roles. As consideration for the Commitments, you hereby retain and
will cause your affiliates to retain (i) Jefferies Finance and TD Securities or
their respective designees to act as

 

2



--------------------------------------------------------------------------------

joint lead arrangers and joint bookrunners in connection with the Facilities (in
such capacities, each an “Arranger” and, together the “Arrangers”), and
(ii) Jefferies Finance or its designees to act as sole administrative agent and
sole collateral agent in connection with the Facilities. It is further agreed
that Jefferies Finance will have “left side” designation and shall appear on the
top left of any offering or marketing materials in respect of the Facilities and
shall hold the leading role and responsibilities associated with such
designation, including maintaining sole “physical books” and syndication rights
in respect of the Facilities and TD Securities will have “right side”
designation and shall appear on the top right of any offering or marketing
materials in respect of the Facilities. You further agree that no other titles
shall be awarded and no compensation (other than that expressly contemplated by
the Debt Financing Letters) shall be paid in connection with the Facilities,
unless you and each of us shall reasonably agree.

3. Conditions Precedent. The closing of the Facilities and the making of the
initial loans and other extensions of credit under the Facilities on the Closing
Date are conditioned solely upon satisfaction or waiver by us of each of the
following conditions: (i) since December 31, 2012, there shall not have occurred
any Target Material Adverse Effect (as defined below), (ii) since April 30,
2013, there shall not have occurred any Material Adverse Effect (as defined
below), (iii) the Specified Purchase Agreement Representations (as defined
below) shall be true and correct in all material respects (provided, that any
representation and warranty that is qualified as to “materiality,” “material
adverse effect” or similar language shall be true and correct in all respects
(after giving effect to any such qualification therein)) and (iv) the other
conditions expressly set forth in Exhibit B and Exhibit C to this Commitment
Letter.

For purposes hereof, the following terms shall have the following meanings:

“Target Material Adverse Effect” means any event, change, occurrence, effect or
state of facts, that, individually or in the aggregate with other events,
changes, occurrences, effects or states of facts is, or would reasonably be
expected to be, material and adverse to the business, operations, results of
operations, capital, property, assets, liabilities, obligations (whether
absolute, accrued, conditional or otherwise) or financial condition of the
Target and its subsidiaries taken as a whole except to the extent of any fact or
state of facts, event, change, occurrence or effect resulting from or arising in
connection with:

 

  (a) any change or development affecting the industries in which the Target and
its subsidiaries operate;

 

  (b) any change or development in global, national or regional political
conditions (including any act of terrorism or any outbreak of hostilities or war
or any escalation or worsening thereof), any natural disaster or in general
economic, business or regulatory conditions or in global financial, credit,
currency or securities markets;

 

  (c) any adoption, proposed implementation or change in applicable Law or any
interpretation thereof by any governmental entity;

 

  (d) any change in International Financial Reporting Standards or changes in
applicable regulatory accounting requirements applicable to the industries in
which it conducts business;

 

  (e) the announcement of the entering into of the Arrangement Agreement and the
transactions contemplated therein;

 

  (f) actions or inactions expressly required by the Arrangement Agreement or
that are taken with the prior written consent of the applicable party thereto
and the Arrangers;

 

3



--------------------------------------------------------------------------------

  (g) any change in the market price or trading volume of any securities of the
Target (it being understood, without limiting the applicability of paragraphs
(a) through (f), that the causes underlying such changes in market price or
trading volume may be taken into account in determining whether a Target
Material Adverse Effect has occurred), or any suspension of trading in
securities generally or on any securities exchange on which any securities of
the Target trades; or

 

  (h) the failure, in and of itself, of the Target to meet any internal or
public projections, forecasts or estimates of revenues or earnings (it being
understood, without limiting the applicability of paragraphs (a) through (f),
that the causes underlying such failure may be taken into account in determining
whether a Target Material Adverse Effect has occurred);

provided, however, that any such event, change, occurrence, effect or state of
facts referred to in clauses (a), (b), (c) or (d) above does not primarily
relate only to (or have the effect of primarily relating only to) the Target and
its subsidiaries, taken as a whole, or disproportionately adversely affects the
Target and its subsidiaries, taken as a whole, compared to other companies of
similar size operating in the industries in which the Target and its
subsidiaries operate; references in the Arrangement Agreement to dollar amounts
are not intended to be and shall not be deemed to be illustrative or
interpretative for purposes of determining whether a Target Material Adverse
Effect has occurred.

“Material Adverse Effect” means any event, change, occurrence, effect or state
of facts, that, individually or in the aggregate with other events, changes,
occurrences, effects or states of facts is, or would reasonably be expected to
be, material and adverse to the business, operations, results of operations,
capital, property, assets, liabilities, obligations (whether absolute, accrued,
conditional or otherwise) or financial condition of the Acquiror and its
subsidiaries taken as a whole except any such event, change, occurrence, effect
or state of facts resulting from or arising in connection with:

 

  (a) any change or development affecting the industries in which the Acquiror
and its subsidiaries operate;

 

  (b) any change or development in global, national or regional political
conditions (including any act of terrorism or any outbreak of hostilities or war
or any escalation or worsening thereof), any natural disaster or in general
economic, business or regulatory conditions or in global financial, credit,
currency or securities markets;

 

  (c) any adoption, proposed implementation or change in applicable Law or any
interpretation thereof by any governmental entity;

 

  (d) any change in United States generally accepted accounting principles or
changes in applicable regulatory accounting requirements applicable to the
industries in which it conducts business;

 

  (e) the announcement of the entering into of the Arrangement Agreement and the
transactions contemplated herein;

 

  (f) actions or inactions expressly required by the Arrangement Agreement or
that are taken with the prior written consent of the applicable party thereto
and the Arrangers;

 

  (g) any change in the market price or trading volume of any securities of the
Acquiror (it being understood, without limiting the applicability of paragraphs
(a) through (f), that the causes underlying such changes in market price or
trading volume may be taken into account in determining whether a Material
Adverse Effect has occurred), or any suspension of trading in securities
generally or on any securities exchange on which any securities of the Acquiror
trades; or

 

4



--------------------------------------------------------------------------------

  (h) the failure, in and of itself, of the Acquiror to meet any internal or
public projections, forecasts or estimates of revenues or earnings (it being
understood, without limiting the applicability of paragraphs (a) through (f),
that the causes underlying such failure may be taken into account in determining
whether a Material Adverse Effect has occurred);

provided, however, that any such event, change, occurrence, effect or state of
facts referred to in paragraphs (a), (b), (c) or (d), above does not primarily
relate only to (or have the effect of primarily relating only to) the Acquiror
and its subsidiaries taken as a whole, or disproportionately adversely affects
the Acquiror and its subsidiaries, taken as a whole, compared to other companies
of similar size operating in the industries in which the Acquiror and its
subsidiaries operate; references in the Arrangement Agreement to dollar amounts
are not intended to be and shall not be deemed to be illustrative or
interpretative for purposes of determining whether a Material Adverse Effect has
occurred.

Notwithstanding anything in the Debt Financing Letters, the Definitive Debt
Documents or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, (i) the only representations and
warranties the accuracy of which shall be a condition to the availability of the
Facilities and the making of the initial loans and other extensions of credit on
the Closing Date shall be (A) such of the representations and warranties with
respect to the Acquired Business in the Arrangement Agreement (as hereinafter
defined) as are material to the interests of the Lenders or the Arrangers, but
only to the extent that you have (or your applicable affiliate has) the right to
terminate your (or its) obligations under the Arrangement Agreement or decline
to consummate the Acquisition as a result of a breach of such representations
and warranties (as determined without giving effect to any waiver, amendment or
other modification thereto, unless such waiver, amendment or other modification
has been consented to by the Arrangers) (collectively, the “Specified Purchase
Agreement Representations”) and (B) the Specified Representations (as defined
below) and (ii) the terms of the Definitive Debt Documents shall be in a form
such that they do not impair availability of the Facilities and the making of
the initial loans and other extensions of credit on the Closing Date if the
conditions expressly set forth in this Section 3 of the Commitment Letter and
the other conditions expressly set forth in Exhibit B and Exhibit C to this
Commitment Letter are satisfied or waived by us (it being understood that, to
the extent any Collateral (other than to the extent that a lien on such
Collateral may be perfected (x) by the filing of a financing statement (or local
law equivalent) under the Uniform Commercial Code or a Personal Property
Security Act, or (y) by the delivery of stock certificates of the Acquiror’s
U.S. and Canadian subsidiaries which are required to be delivered under Exhibit
A to this Commitment Letter) is not or cannot be perfected on the Closing Date
after your use of commercially reasonable efforts to do so, the perfection of a
security interest in such Collateral shall not constitute a condition precedent
to the availability of the Facilities and the making of the initial loans and
other extensions of credit on the Closing Date, but shall be required to be
perfected (i) within 30 days after the Closing Date with respect to such
Collateral that may be perfected by the filing of a security agreement on the
applicable form (or local law equivalent) with the United States Patent and
Trademark Office, the United States Copyright Office or the Canadian
Intellectual Property Office, and (ii) within 60 days after the Closing Date in
respect of such Collateral not described in the immediately preceding clause
(i) (in each case subject to extensions granted by the Administrative Agent, in
its sole discretion). For purposes hereof, “Specified Representations” means the
representations and warranties set forth in the Definitive Debt Documents
relating to corporate or other organizational existence, organizational power
and authority (as to execution, delivery and performance of the applicable
Definitive Debt Documents), the due authorization, execution, delivery and
enforceability of the applicable Definitive Debt Documents, solvency of the
Acquiror and its subsidiaries on a pro forma consolidated basis on the Closing
Date, no conflicts entering into and performance of the Definitive Debt
Documents with charter documents or material laws, Federal Reserve margin
regulations, the Patriot Act, the Anti-Money Laundering Act, FCPA, OFAC, the
Investment Company Act and, subject to permitted liens and the limitations set
forth in the prior sentence, the creation, validity, perfection and priority of
security interests in the Collateral. This paragraph shall be referred to herein
as the “Certain Funds Provision”.

 

5



--------------------------------------------------------------------------------

4. Syndication.

(a) The Arrangers reserve the right, at any time after the date hereof and prior
to or after execution of the Definitive Debt Documents, to syndicate all or part
of their Commitments to banks, financial institutions and other entities
identified by Jefferies Finance in consultation with TD Securities and you and,
with respect to the Revolving Credit Facility only, subject to your consent
(such consent not to be unreasonably withheld, delayed or conditioned)
(collectively, with Jefferies Finance and Toronto-Dominion, the “Lenders”). The
Commitments of each applicable Commitment Party shall be reduced
dollar-for-dollar as and when corresponding commitments are received from any
Lenders; provided that, no such reduction shall relieve such Commitment Party of
its obligation to fund on the Closing Date the portion of its Commitments so
reduced to the extent any Lender fails, upon satisfaction or waiver of all
conditions to such Lender making its initial extensions of credit on the Closing
Date as set forth or referred to in Section 3 above, to fund its commitment on
the Closing Date; provided, further, that unless you agree in writing, we shall
retain exclusive control over the rights and obligations with respect to our
respective Commitments in respect of the Facilities, including all rights with
respect to consents, modifications, supplements and amendments, until the
Closing Date has occurred. Jefferies Finance will exclusively manage all aspects
of any such syndication in consultation with TD Securities and you, including
decisions as to the selection of prospective Lenders to be approached, when they
will be approached, when their commitments will be accepted, which prospective
Lenders will participate (subject to your rights under the first sentence of
this paragraph), the allocation of the commitments and naming rights among the
Lenders, and the amount and distribution of fees to Lenders, it being understood
and agreed that we will not syndicate to (i) those persons that are competitors
(to be defined in the Loan Documents) of you or your subsidiaries or the Target
and its subsidiaries or (ii) such other persons in each case, identified in
writing to the Arrangers on the date hereof (and in the case of the persons
identified in writing to us under clause (ii), any of such person’s affiliates
that are identifiable on the basis of such affiliate’s name, by such affiliate’s
investment manager’s name or such affiliate’s parent entity’s name)
(collectively, the “Disqualified Lenders”). To assist us in the syndication
efforts, you agree to furnish, prepare and provide (and to use your commercially
reasonable efforts to cause the Acquired Business to prepare and provide) to us
all customary information with respect to the Company, the Transactions and the
other transactions contemplated hereby, including such Projections (defined
below) as any of us may reasonably request in connection with the syndication of
the Commitments; provided that, following the consummation of the Acquisition,
you shall cause the Acquired Business to prepare and provide us with such
information.

(b) We intend to commence syndication efforts promptly upon your execution of
this Commitment Letter, and you agree to assist us until the date that is the
earlier of (i) 90 days after the Closing Date and (ii) the date on which a
Successful Syndication (as defined in the Fee Letter) is achieved but in no
event shall such date be earlier than the Closing Date (such earlier date
referred to in clause (i) and (ii), the “Syndication Date”). Such assistance
shall include:

(i) your using commercially reasonable efforts to ensure that syndication
efforts benefit from your and the Acquired Business’ existing relationships with
financial institutions,

(ii) your providing direct contact between your senior management,
representatives and advisors, on the one hand, and the senior management
representatives and advisors of the proposed Lenders, on the other hand (and
(x) prior to the consummation of the Acquisition, your using commercially
reasonable efforts to cause, and (y) thereafter, your causing direct contact
between senior management, representatives and advisors of the Acquired Business
on the one hand, and the proposed Lenders, on the other hand),

 

6



--------------------------------------------------------------------------------

(iii) your assistance (and (x) prior to the consummation of the Acquisition,
your using commercially reasonable efforts to cause, and (y) thereafter, your
causing the Acquired Business to assist) in the preparation of a customary
confidential information memoranda (the “Confidential Information Memorandum”),
and other marketing materials to be used in connection with the syndication of
our Commitments (together with the Confidential Information Memorandum, the
“Materials”) and including any versions of the Materials required pursuant to
paragraph (c) below,

(iv) your providing to us of copies of any due diligence reports or memoranda
prepared at your direction or any of your affiliates by legal, accounting, tax
or other third party advisors in connection with the Acquisition, subject to the
delivery by us to you and to any such preparers of customary non-disclosure
agreements as shall be reasonably requested,

(v) your causing us to receive for distribution to the prospective Lenders, at
least five business days prior to the Closing Date a copy of the credit
agreement in respect of the Facilities in the form agreed to by the Arrangers
and the Borrowers,

(vi) your using commercially reasonable efforts to obtain prior to the
commencement of the Marketing Period a public corporate rating and a corporate
family rating (but no specific rating in either case) for the Borrowers from
each of Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. (“S&P”) and Moody’s Investors Service, Inc.
(“Moody’s”), respectively, and public facility ratings (but not a specific
ratings) from each of S&P and Moody’s for the Facilities, and

(vii) your hosting with us (and to the extent any of us requests that senior
management or representatives of the Target attend, you shall use your
commercially reasonably efforts to cause them to attend) of meetings with
prospective Lenders during regular business hours at such times and in such
places as mutually agreed.

Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter, the successful completion of the syndication of the Facilities
shall not constitute a condition precedent to the availability and initial
funding of the Facilities on the Closing Date.

(c) You agree, at Jefferies Finance’s request, to assist in the preparation of a
version of any Materials consisting exclusively of information and documentation
that is either (i) publicly available or (ii) not material with respect to the
Company, its affiliates or any of its or their respective securities for
purposes of Canadian or United States federal, state or provincial securities
laws (such information and Materials, “Public Information”). In addition, you
agree that, unless specifically labeled “Private – Contains Non-Public
Information,” no Materials disseminated to potential Lenders in connection with
the syndication of the Facilities, whether through an Internet website,
electronically, in presentations, at meetings or otherwise, will contain any
Material Non-Public Information (as defined below). Any information and
documentation that is not Public Information is referred to herein as “Material
Non-Public Information.” It is understood that in connection with your
assistance described above, authorization letters will be included in any
information package and presentation whereby you authorize the distribution of
such information to prospective Lenders, it being understood that the
authorization letter for Public Information shall contain a representation by
you to the Lenders that the Public Information does not include any such
Material Non-Public Information, each letter shall contain a customary “10b-5”
representation, and the information package containing solely Public Information
will contain customary language exculpating you, the Target and your and their
respective affiliates and the Arrangers and their respective affiliates, with
respect to any liability related to the use of the contents of such information
package or any related marketing materials, by any recipients thereof. You
acknowledge and agree that the following documents contain and shall contain
solely Public Information (unless you notify us promptly that any such document
contains Material Non-Public Information, including by e-mail): (i) drafts and
final term sheets and Definitive Debt Documents with respect to the

 

7



--------------------------------------------------------------------------------

Facilities, (ii) administrative materials prepared by us for prospective Lenders
(including a lender meeting invitation, Lender allocations, if any, and funding
and closing memoranda), and (iii) term sheets and notification of changes in the
terms of the Facilities. If reasonably requested by us, you shall identify
Public Information by clearly and conspicuously marking the same as “PUBLIC”.

(d) You agree that all Materials and Information (as defined below) (including
draft and execution versions of the Definitive Debt Documents and draft or final
offering materials relating to contemporaneous securities issuances by the
Company) may, subject to the limitations in Section 9 of this Commitment Letter,
be disseminated for syndication purposes in accordance with our standard
syndication practices (including through hard copy and via one or more internet
sites (including an IntraLinks, SyndTrak or similar workspace), e-mail or other
electronic transmissions). Without limiting the foregoing, you authorize, and
will use your commercially reasonable efforts to obtain contractual undertakings
from the Acquired Business to authorize, the use of your and its logos in
connection with any such dissemination. You further agree that, at its expense,
either Arranger may place advertisements in financial and other newspapers and
periodicals or on a home page or similar place for dissemination of information
on the Internet or worldwide web as such Arranger may choose, and circulate
similar promotional materials, after the closing of the Transactions in the form
of a “tombstone” or otherwise, containing information customarily included in
such advertisements and materials, including (i) the names of the Company and
its affiliates (or any of them), (ii) our and our affiliates’ titles and roles
in connection with the Transactions, and (iii) the amount, type and closing date
of such Transactions.

5. Information. You shall represent and warrant on the Closing Date that (and,
with respect to the Target and its subsidiaries, to the best of your knowledge
that):

(a) all written information (excluding, for this purpose, all immaterial
information, but, in all events, including the Materials) and data other than
the Projections (as defined below), forward-looking information and information
of a general economic or industry-specific nature (including the Materials, the
“Information”) that has been or will be made available to us by or on behalf of
you or any of your representatives with respect to the Company is or will be,
when furnished, when taken as a whole, complete and correct in all material
respects,

(b) none of the Information, when taken as a whole, shall, when furnished or on
the Closing Date and when taken as a whole, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not materially misleading, taken as a whole, in light of the
circumstances under which such statements are made (after giving effect to all
supplements and updates thereto), and

(c) all projections and other forward-looking information that have been or will
be made available to any of us by or on behalf of you or the Acquired Business
or any of your or its respective representatives (collectively, the
“Projections”) have been or will be prepared in good faith based upon
(i) accounting principles consistent with the most recent historical audited
financial statements of the Acquired Business and (ii) assumptions that are
believed by you to be reasonable at the time made (it being understood that any
such Projections are not to be viewed as facts, are not a guarantee of financial
performance and are subject to uncertainties and contingencies, many of which
are beyond your control, that no assurance can be given that any particular
Projections will be realized, that actual results may differ and that such
differences may be material).

You agree that, if at any time prior to the later of the Closing Date and the
Syndication Date, you become aware that any of the representations and
warranties in the preceding sentence would be incorrect if the Information or
Projections were then being furnished and such representations and warranties
were then being made, you shall, at such time, (i) with respect to Information
and/or Projections relating to you or your subsidiaries supplement or cause to
be supplemented promptly such Information and/or Projections, as the case may
be, in order that such representations and warranties will be correct in all

 

8



--------------------------------------------------------------------------------

material respects under those circumstances and (ii) with respect to Information
and/or Projections relating to the Target or its subsidiaries, use your
commercially reasonable efforts to cause the Target to supplement such
information in order that such representations and warranties to your knowledge
will be correct in all material respects under those circumstances.

You shall be solely responsible for Information, including the contents of all
Materials. We (i) will be relying on Information and data provided by or on
behalf of you or the Acquired Business or any of your or its representatives or
otherwise available from generally recognized public sources, without having
independently verified the accuracy or completeness of the same, (ii) do not
assume responsibility for the accuracy or completeness of any such Information
and data and (iii) will not make an appraisal of your assets or liabilities or
the Acquired Business. You shall (i) furnish us with all Information and data
that we may reasonably request in connection with our activities on behalf of
you and your affiliates and the Acquired Business and (ii) provide us full
access, as reasonably requested, to your respective officers, directors,
employees and professional advisors and use commercially reasonable efforts to
provide us full access, as reasonably requested, to those of the Acquired
Business; provided that, following the consummation of the Acquisition, you
shall cause the Acquired Business to provide us full access, as reasonably
requested, to such persons or entities.

6. Clear Market. You agree that, from the date hereof until the Syndication
Date, you will not, and you will use commercially reasonable efforts not to
permit the Acquired Business to, directly or indirectly, (i) syndicate, place,
sell or issue, (ii) attempt or offer to syndicate, place, sell or issue,
(iii) announce or authorize the announcement of the syndication, placement, sale
or issuance of, or (iv) engage in discussions concerning the syndication,
placement, offering, sale or issuance of, any debt facility, or debt security of
you, the Acquired Business or any of your or its respective affiliates (other
than the Debt Financing contemplated hereby), including any renewals or
refinancings of any existing debt facility, without each Arranger’s prior
written consent. Notwithstanding anything in this Commitment Letter to the
contrary, the provisions of this Section 6 shall not apply in the event of a
material breach by any Commitment Party of its funding obligations under this
Commitment Letter.

7. Fees and Expenses. As consideration for the Commitments and our other
undertakings hereunder, you hereby agree to pay or cause to be paid to us the
fees, expenses and other amounts set forth in the Debt Financing Letters.

8. Indemnification and Waivers. You agree to indemnify and hold harmless each of
us, the Lenders and each of our and their respective affiliates (including,
without limitation, controlling persons) and each director, officer, employee,
advisor, agent, affiliate, successor, partner, representative and assign of each
of the foregoing (each an “Indemnified Person”) from and against any and all
actions, suits, investigation, inquiry, claims, actual losses, damages,
liabilities or proceedings of any kind or nature whatsoever (each a “Claim”)
which may be incurred by or asserted against or involve any such Indemnified
Person as a result of or arising out of or in any way related to or resulting
from the Debt Financing Letters, the Facilities, the use of proceeds thereof,
the Transactions or the other transactions contemplated hereby or thereby
(regardless of whether any such Indemnified Person is a party thereto and
regardless of whether such matter is initiated by a third party or otherwise)
(any of the foregoing, a “Proceeding”), and you agree to reimburse each
Indemnified Person within ten days following demand for any reasonable and
documented (pursuant to a summary statement thereof) legal or other
out-of-pocket expenses incurred in connection with investigating, defending,
preparing to defend or participating in any such Proceeding; provided, however,
that no Indemnified Person will be indemnified for any such cost, expense or
liability to the extent determined by a final non-appealable judgment of a court
of competent jurisdiction to have resulted from (i) the gross negligence,
willful misconduct or bad faith of such Indemnified Person, (ii) a material
breach by an Indemnified Person of its obligations under this Commitment Letter
or the Fee Letter at a time when you have not breached your obligations
hereunder in any material respect, or (iii) a dispute among Indemnified Parties
not arising from any breach by you of your obligations hereunder in any material
respect (other than a claim against any Commitment Party

 

9



--------------------------------------------------------------------------------

solely in its capacity as an Arranger or Agent). In the case of any Proceeding
to which the indemnity in this paragraph applies, such indemnity and
reimbursement obligations shall be effective, whether or not such Proceeding is
brought by you, the Target, any of your or their respective securityholders or
creditors, an Indemnified Person or any other person, or an Indemnified Person
is otherwise a party thereto and whether or not any aspect of the Debt Financing
Letters, the Facilities or any of the Transactions are consummated.

Notwithstanding any other provision of the Debt Financing Letters, (i) no
Indemnified Person shall be responsible or liable for damages arising from the
unauthorized use by others of information or other materials obtained through
internet, electronic, telecommunications or other information transmission, and
(ii) no Indemnified Person shall be liable for any indirect, special, punitive
or consequential damages in connection with its activities related to the
Facilities.

You shall not settle or compromise or consent to the entry of any judgment in or
otherwise seek to terminate any pending or threatened Claim in which any
indemnified person is or could be a party and as to which indemnification or
contribution could have been sought by such Indemnified Person hereunder whether
or not such indemnified person is a party to any Debt Financing Letter, unless
(i) such indemnified person and each other Indemnified Person from which such
Indemnified Person could have sought indemnification or contribution have given
their prior written consent, which may be given or withheld in their sole
discretion or (ii) the settlement, compromise, consent or termination
(A) includes an express unconditional release of all indemnified persons and
their respective affiliates from all losses, claims, damages and liabilities,
directly or indirectly, arising out of, relating to, resulting from or otherwise
in connection with such Claim and (B) does not include any statement as to or
any admission of fault, culpability, wrongdoing or a failure to act by or on
behalf of any Indemnified Person.

9. Confidentiality. This Commitment Letter and the Fee Letter are each delivered
to you on the understanding that neither this Commitment Letter, the Fee Letter,
the existence of this Commitment Letter or the Fee Letter nor any of their terms
or substance will be disclosed by you, directly or indirectly, to any other
person or entity except (a) as required by applicable law or compulsory legal
process (in which case you agree to inform each of us promptly thereof and to
cooperate with each of us in securing a protective order in respect thereof to
the extent lawfully permitted to do so), (b) to you and your officers,
directors, employees, stockholders, attorneys, accountants and advisors on a
confidential basis and only in connection with the Transactions, (c) the Term
Sheet may be disclosed to rating agencies in connection with their review of the
Facilities or the Company, (d) the information contained in this Commitment
Letter (but not that contained in the Fee Letter) may be disclosed in any
Confidential Information Memorandum or in connection with the syndication of the
Facilities, (e) this Commitment Letter (but not the Fee Letter) may be disclosed
to the Acquired Business and their respective officers, directors, employees,
attorneys, accountants and advisors, in each case on a confidential basis and
only in connection with the Transactions, (f) this Commitment Letter and the
information contained in this Commitment Letter (but not the Fee Letter) may be
disclosed (i) to the extent required by the applicable rules of any national
securities exchange, and/or (ii) to the extent required by applicable U.S. or
Canadian securities laws, in connection with any Securities and Exchange
Commission or other national securities exchange filings relating to the
Acquisition and (g) to the extent portions thereof have been redacted in a
manner reasonably agreed by us, you may disclose the Fee Letter and each of the
contents thereof to the Acquired Business and their respective officers,
directors, employees, attorneys, accountants and advisors, in each case on a
confidential basis and only in connection with the Transactions. You may also
disclose, on a confidential basis, the aggregate amount of fees payable under
the Fee Letter as part of a generic disclosure regarding sources and uses (but
without disclosing any specific fees set forth therein) in connection with the
syndication of the Facilities.

Each Commitment Party and its affiliates shall use all information received by
it and them from you, the Acquired Business or your or its respective affiliates
and representatives in connection with the Transactions solely for the purposes
of providing the services contemplated by this Commitment Letter

 

10



--------------------------------------------------------------------------------

and shall treat confidentially all such information; provided, however, that
nothing herein shall prevent any Commitment Party from disclosing any such
information (a) to Moody’s and S&P, (b) to any Lenders or participants or
prospective Lenders or participants (other than Disqualified Lenders), (c) in
any legal, judicial, administrative proceeding or other compulsory process or
otherwise as required by applicable law, rule or regulations (in which case we
will promptly notify you, in advance, to the extent permitted by law, rule or
regulation), (d) upon the request or demand of any governmental or regulatory
authority having jurisdiction over any Commitment Party or any of its affiliates
or upon the good faith determination by counsel of any Commitment Party that
such information should be disclosed in light of ongoing oversight or review by
any governmental or regulatory authority having jurisdiction over such
Commitment Party or its affiliates (in which case such Commitment Party shall,
except with respect to any audit or examination conducted by accountants or any
governmental regulatory authority exercising examination or regulatory
authority, promptly notify you, in advance, to the extent lawfully permitted to
do so), (e) to the officers, directors, employees, legal counsel, independent
auditors, professionals and other experts or agents of us (collectively,
“Representatives”) on a reasonable “need-to-know” basis in connection with the
Transactions and who are informed of the confidential nature of such information
and are or have been advised of their obligation to keep information of this
type confidential, (f) to any of the Commitment Parties’ respective affiliates,
or Representatives of such affiliates (provided that any such affiliate or
Representative is advised of its obligation to retain such information as
confidential, and each Commitment Party shall be responsible for its affiliates’
and its affiliates’ Representatives’ compliance with this paragraph) solely in
connection with the Transactions, (g) to the extent any such information is or
becomes publicly available other than by reason of disclosure by any Commitment
Party, its affiliates or Representatives in breach of this Commitment Letter and
(h) to establish a “due diligence” defense, if applicable; provided that the
disclosure of any such information to any Lenders or prospective Lenders or
participants or prospective participants referred to above shall be made subject
to the acknowledgment and acceptance by such Lenders or prospective Lenders or
participant or prospective participant that such information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to you and us,
including, without limitation, as agreed in any confidential information
memorandum or other marketing materials) in accordance with our standard
syndication processes or customary market standards for dissemination of such
type of information. Our obligations under this paragraph shall automatically
terminate and be superseded by the confidentiality provisions in the Definitive
Debt Documents upon the execution and delivery thereof and in any event shall
terminate on the first anniversary of the date hereof.

Notwithstanding anything herein to the contrary, you and we (and any of your and
our respective employees, representatives or other agents) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by the Debt Financing Letters and all
materials of any kind (including opinions or other tax analyses) that are
provided to you or us relating to such tax treatment and tax structure, except
that (i) tax treatment and tax structure shall not include the identity of any
existing or future party (or any affiliate of such party) to any Debt Financing
Letter, and (ii) neither you nor we shall disclose any information relating to
such tax treatment and tax structure to the extent nondisclosure is reasonably
necessary in order to comply with applicable securities laws. For this purpose,
the tax treatment of the transactions contemplated by the Debt Financing Letters
is the purported or claimed U.S. federal income tax treatment of such
transactions and the tax structure of such transactions is any fact that may be
relevant to understanding the purported or claimed U.S. federal income tax
treatment of such transactions.

10. Conflicts of Interest; Absence of Fiduciary Relationship. You acknowledge
and agree that:

(a) each Commitment Party and/or its affiliates and subsidiaries (each an
“Arranger Group” and collectively the “Arranger Groups”), in its and their
respective capacities as principal or agent are involved in a wide range of
commercial banking and investment banking activities globally (including
investment advisory, asset management, research, securities issuance, trading,
and brokerage)

 

11



--------------------------------------------------------------------------------

from which conflicting interests or duties may arise and, therefore, conflicts
may arise between (i) its and their interests and duties hereunder and (ii) the
duties or interests or other duties or interests of another member of such
Commitment Party’s Arranger Group,

(b) each Commitment Party and any other member of such Commitment Party’s
Arranger Group may, at any time, (i) provide services to any other person,
(ii) engage in any transaction (on its own account or otherwise) with respect to
you or any member of the same group as you or (iii) act in relation to any
matter for any other person whose interests may be adverse to such Commitment
Party or any member of its Arranger Group (a “Third Party”), and may retain for
such Commitment Party’s or any of its Arranger Group’s own benefit any related
remuneration or profit, notwithstanding that a conflict of interest exists or
may arise and/or any member of any such Arranger Group is in possession or has
come or comes into possession (whether before, during or after the consummation
of the transactions contemplated hereunder) of information confidential to you;
provided that such confidential information shall not used by any Commitment
Party or any other member of its Arranger Group in performing services or
providing advice to any Third Party. You accept that permanent or ad hoc
arrangements/information barriers may be used between and within each Commitment
Party’s divisions or divisions of other members of such Commitment Party’s
Arranger Group for this purpose and that locating directors, officers or
employees in separate workplaces is not necessary for such purpose,

(c) information that is held elsewhere within any Commitment Party or its
Arranger Group, but of which none of the individual directors, officers,
employees or other individuals having primary responsibility for the
consummation of the transactions contemplated by this Commitment Letter actually
has knowledge (or can properly obtain knowledge without breach of internal
procedures), shall not for any purpose be taken into account in determining our
responsibilities to you hereunder,

(d) no Commitment Party and no other member of its Arranger Group shall have any
duty to disclose to you, or utilize for your benefit, any non-public information
acquired in the course of providing services to any other person, engaging in
any transaction (on such Commitment Party’s or its Bank Group’s own account or
otherwise) or otherwise carrying on its or their business,

(e) (i) no Commitment Party nor any of our affiliates has assumed any advisory
responsibility or any other obligation in favor of the Company or any of its
affiliates except the obligations expressly provided for under the Debt
Financing Letters and except as agreed between you and any Commitment Party in a
separate engagement letter, (ii) each Commitment Party and its affiliates, on
the one hand, and the Company and its affiliates, on the other hand, have an
arm’s-length business relationship that does not directly or indirectly give
rise to, nor does the Company or any of its affiliates rely on, any advisory,
fiduciary or agency relationship or any fiduciary or other implied duty on the
part of such Commitment Party or any of its affiliates and (iii) each Commitment
Party is (and is affiliated with) full service financial firms and as such may
effect from time to time transactions for its own account or the account of
customers, and hold long or short positions in debt, equity-linked or equity
securities or loans of companies that may be the subject of the transactions
contemplated by this Commitment Letter (and, in particular, each Arranger and
any other member of its Arranger Group may at any time hold debt or equity
securities for our or its own account in the Company). With respect to any
securities and/or financial instruments so held by any Commitment Party, any of
its affiliates or any of its respective customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of such rights, in its sole discretion. You hereby waive
and release, to the fullest extent permitted by law, any claims you have, or may
have, with respect to (i) any breach or alleged breach of fiduciary duty (and
agree that the Commitment Parties shall have no liability (whether direct or
indirect) to you in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on behalf of or in right of you, including your
stockholders, employees or creditors) or (ii) any conflict of interest arising
from such transactions, activities, investments or holdings, or arising from any
Commitment Party’s failure or the failure of any of its affiliates to bring such
transactions, activities, investments or holdings to your attention, and

 

12



--------------------------------------------------------------------------------

(f) none of us nor any of our affiliates is advising you as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. You shall
consult with your own advisors concerning such matters and shall be responsible
for making your own independent investigation and appraisal of the transactions
contemplated by the Debt Financing Letters, and none of us nor any of our
affiliates shall have responsibility or liability to you with respect thereto.
Any review by any of us, or on behalf of any of us, of the Company, the
Transactions, the other transactions contemplated by the Debt Financing Letters
or other matters relating to such transactions will be performed solely for our
benefit and shall not be on behalf of you or any of your affiliates.

11. Choice of Law; Jurisdiction; Waivers. The Debt Financing Letters, and any
claim, controversy or dispute arising under or related to the Debt Financing
Letters (whether in contract or tort), shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to conflict of
law principles (other than sections 5-1401 and 5-1402 of the New York General
Obligations Law), provided, however, that the interpretation of the definition
of Target Material Adverse Effect” (and whether or not a Target Material Adverse
Effect has occurred), (b) the determination of the accuracy of any Specified
Purchase Agreement Representations and whether as a result of any inaccuracy of
any Specified Purchase Agreement Representations you have (or your applicable
affiliate has) the right to terminate your (or its) obligations under the
Arrangement Agreement or decline to consummate the Acquisition as a result of a
breach of such representations and warranties and (c) the determination of
whether the Acquisition is consummated in accordance with the terms of the
Arrangement shall, in each case, be governed by, and construed and interpreted
in accordance with the laws of the Province of Ontario without giving effect to
any choice or conflict of laws provision or rule (whether the Province of
Ontario or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the laws of the Province of Ontario. To the
fullest extent permitted by applicable law, each of the parties hereto hereby
irrevocably submit to the exclusive jurisdiction of any New York State court or
federal court sitting in the County of New York in respect of any claim, suit,
action or proceeding arising out of or relating to the provisions of any Debt
Financing Letter and irrevocably agree that all claims in respect of any such
claim, suit, action or proceeding may be heard and determined in any such court
and that service of process therein may be made by certified mail, postage
prepaid, to the respective addresses set forth above and further agree that suit
for the recognition or enforcement of any judgment obtained in any such New York
State or federal court may be brought in any other court of competent
jurisdiction. You and we hereby waive, to the fullest extent permitted by
applicable law, any objection that you or any of us may now or hereafter have to
the laying of venue of any such claim, suit, action or proceeding brought in any
such court, and any claim that any such claim, suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. You and we
hereby waive, to the fullest extent permitted by applicable law, any right to
trial by jury with respect to any claim, suit, action or proceeding (whether
based upon contract, tort or otherwise) arising out of or relating to the Debt
Financing Letters, any of the Transactions or any of the other transactions
contemplated hereby or thereby. The provisions of this Section 11 are intended
to be effective upon the execution of this Commitment Letter without any further
action by you or any of us, and the introduction of a true copy of this
Commitment Letter into evidence shall be conclusive and final evidence as to
such matters.

12. Miscellaneous.

(a) This Commitment Letter may be executed in one or more counterparts, each of
which will be deemed an original, but all of which taken together will
constitute one and the same instrument. Delivery of an executed signature page
of this Commitment Letter by facsimile, PDF or other electronic transmission
will be effective as delivery of a manually executed counterpart hereof.

(b) You may not assign any of your rights, or be relieved of any of your
obligations, under this Commitment Letter without the prior written consent of
each Commitment Party, which may be given or withheld in its sole discretion
(and any purported assignment without such consent, at our sole option, shall be
null and void). Each of us may at any time and from time to time assign all or
any portion

 

13



--------------------------------------------------------------------------------

of our respective Commitments hereunder to one or more of our affiliates or to
one or more Lenders (other than Disqualified Lenders), whereupon we shall be
released from the portion of such Commitments hereunder so assigned; provided
that such assignment shall not relieve us of our obligation to fund on the
Closing Date the portion of such Commitments so assigned to the extent such
assignee fails, upon satisfaction or waiver by us of all conditions to the
making of the initial extensions of credit on the Closing Date in accordance
with the terms of this Commitment Letter, to fund such assigned Commitments on
the Closing Date. Any and all obligations of, and services to be provided by,
each of us hereunder (including the Commitments) may be performed, and any and
all of our rights hereunder may be exercised, by or through any of our
affiliates or branches and we reserve the right to allocate, in whole or in
part, to our affiliates or branches certain fees payable to us in such manner as
we and our affiliates may agree in our and their sole discretion. You further
acknowledge, subject to Section 9, that we may share with any of our affiliates,
and such affiliates may share with us, any information relating to the
Transactions, you or the Acquired Business (and your and their respective
affiliates), or any of the matters contemplated in the Debt Financing Letters.

(c) This Commitment Letter has been and is made solely for the benefit of you,
each of us and the Indemnified Persons and your, each of our and their
respective successors and assigns, and nothing in this Commitment Letter,
expressed or implied, is intended to confer or does confer on any other person
or entity any rights or remedies under or by reason of this Commitment Letter or
your and each of our agreements contained herein.

(d) The Debt Financing Letters set forth the entire understanding of the parties
hereto as to the scope of the Commitments and our obligations hereunder and
thereunder. The Debt Financing Letters supersede all prior understandings and
proposals, whether written or oral, between any of us and you relating to any
financing or the transactions contemplated hereby and thereby.

(e) You acknowledge that each of us and our affiliates may be arranging or
providing (or contemplating arranging or providing) a committed form of
acquisition financing or other services (including financial advisory services)
to other potential purchasers of the Acquired Business and that, in such
capacities, we and our affiliates may acquire information about the Acquired
Business, the Acquisition, and such other potential purchasers and their
strategies and proposals, but that nonetheless neither we nor our affiliates
shall have any obligation to disclose to you or your affiliates the substance of
such information or the fact that we or our affiliates are in possession
thereof.

(f) You further acknowledge that one or more of us or our affiliates has been
retained as a sell-side financial advisor to the Target (in such capacity, the
“Financial Advisor”) in connection with the Transactions. You agree to any such
retention, and not to assert any claim you might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from,
on the one hand, (i) the engagement of the Financial Advisor or (ii) us or the
Financial Advisor or any of our or its affiliates arranging or providing (or
contemplating arranging or providing) financing for a competing bidder and, on
the other hand, our relationship with you as described and referred to herein.
You acknowledge that, in its capacity as such, (A) the Financial Advisor may
recommend to the Target that the Target not pursue or accept your offer or
proposal to acquire the Acquired Business, (B) the Financial Advisor may advise
the Target and the Acquired Business in other manners adverse to your interests,
including by providing advice on pricing, leverage levels, and timing and
conditions of closing with respect to your bid, taking other actions with
respect to your bid and taking action under any definitive agreement between
you, the Target and/or the Acquired Business, and (C) the Financial Advisor may
possess information about the Target, the Acquired Business, the Acquisition and
other potential purchasers and their respective strategies and proposals, but
that nonetheless the Financial Advisor shall have no obligation to disclose to
you the substance of such information or the fact that it is in possession
thereof.

 

14



--------------------------------------------------------------------------------

(g) You agree that each of us or any of our affiliates may disclose information
about the Transactions to market data collectors and similar service providers
to the financing community.

(h) We hereby notify you and, upon its becoming bound by the provisions hereof,
each other Credit Party, that pursuant to the requirements of the USA PATRIOT
Act, Pub. L. 107-56 (signed into law October 26, 2001) (as amended or
reauthorized from time to time, the “Patriot Act”), and other anti-money
laundering rules and regulations, each of the Commitment Parties and each Lender
may be required to obtain, verify and record information that identifies the
Credit Parties, which information includes the name, address, tax identification
number and other information regarding the Credit Parties that will allow such
Commitment Party or such Lender to identify the Credit Parties in accordance
with the Patriot Act or other such legislation. This notice is given in
accordance with the requirements of the Patriot Act and is effective as to each
Commitment Party and each Lender. You agree that we shall be permitted to share
any or all such information with the Lenders.

13. Amendment; Waiver. This Commitment Letter may not be modified or amended
except in a writing duly executed by the parties hereto. No waiver by any party
of any breach of, or any provision of, this Commitment Letter shall be deemed a
waiver of any similar or any other breach or provision of this Commitment Letter
at the same or any prior or subsequent time. To be effective, a waiver must be
set forth in writing signed by the waiving party and must specifically refer to
this Commitment Letter and the breach or provision being waived.

14. Surviving Provisions. Notwithstanding anything to the contrary in this
Commitment Letter, except as set forth in the immediately succeeding sentence:
(i) Sections 2, 4, and 6 to and including 15 hereof shall survive the expiration
or termination of this Commitment Letter, regardless of whether the Definitive
Debt Documents have been executed and delivered or the Transactions consummated,
and (ii) Sections 4 and 6 to and including 13 hereof shall survive execution and
delivery of the Definitive Debt Documents and the consummation of the
Transactions. Upon execution and delivery of the Definitive Debt Documents,
except as otherwise provided in the immediately preceding sentence, the
provisions of this Commitment Letter shall be superseded in their entirety by
those set forth in the Definitive Debt Documents.

15. Acceptance, Expiration and Termination. Please indicate your acceptance of
the terms of the Debt Financing Letters by returning to each of us executed
counterparts of the Debt Financing Letters not later than 11:59 p.m., New York
City time, on November 11, 2013 (the “Deadline”). The Debt Financing Letters are
conditioned upon your contemporaneous execution and delivery to each of us, and
the contemporaneous receipt by each of us, of executed counterparts of each Debt
Financing Letter on or prior to the Deadline. This Commitment Letter will expire
at such time in the event that you have not returned such executed counterparts
to us by such time. Thereafter, except with respect to any provision that
expressly survives pursuant to Section 14, this Commitment Letter (but not the
Fee Letter) will terminate automatically on the earliest of (i) the date of
termination or abandonment of the Arrangement Agreement, (ii) the closing of the
Acquisition, (iii) the acceptance by the Target or any of its affiliates (or any
of their respective equityholders) of an offer for all or any substantial part
of the capital stock or property and assets of the Acquired Business (or any
parent company thereof) other than as part of the Transactions, and
(iv) 5:00 p.m., New York City time, on March 14, 2014.

Each of the parties hereto agrees that this Commitment Letter constitutes a
legal, valid and binding obligation, enforceable against such parties in
accordance with its terms (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law) with respect to the subject matter
herein and therein (including an obligation to negotiate in good faith)), it
being acknowledged and agreed that (a) the funding of the Facilities is subject
to the conditions specified herein, including the execution and delivery of the
definitive documentation for the Facilities by the Borrowers and (b) the
commitment provided hereunder is subject only to those conditions set forth in
Section 3 of this Commitment Letter and in Exhibit B and Exhibit C to this
Commitment Letter.

 

15



--------------------------------------------------------------------------------

[Remainder of page intentionally blank]

 

16



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, JEFFERIES FINANCE LLC By:  

/s/ Brian Buoye

  Name: Brian Buoye   Title:   Managing Director

 

[Mitel Networks Corporation - Commitment Letter]



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK By:  

/s/ Ryan Davis

  Name: Ryan Davis   Title:   Vice President

 

By:  

/s/ Matt Hendel

  Name: Matt Hendel   Title:   Managing Director

 

TD SECURITIES (USA) LLC By:  

/s/ William Balassone

  Name: William Balassone   Title:   Managing Director

 

[Mitel Networks Corporation - Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written: MITEL NETWORKS
CORPORATION By:  

/s/ Steve Spooner

  Name: Steve Spooner   Title:   Chief Financial Officer

 

[Mitel Networks Corporation - Commitment Letter]



--------------------------------------------------------------------------------

EXHIBIT A TO COMMITMENT LETTER

SUMMARY OF TERMS OF $405.0 MILLION FACILITIES

Set forth below is a summary of the principal terms of the Term Loan Facility
and Revolving Credit Facility and the documentation related thereto. Capitalized
terms used and not otherwise defined in this Exhibit A have the meanings set
forth elsewhere in this Commitment Letter.

 

I.   Parties      Borrowers    Mitel Networks Corporation (“Mitel”), in its
capacity as a borrower under the below-defined Revolving Credit Facility, and
Mitel US Holdings, Inc. (“MUSHI”), in its capacity as a borrower under the
below-defined Term Loan Facility and under the Revolving Credit Facility (each a
“Borrower” and collectively, the “Borrowers”).   Guarantors    Each Borrower and
each of Mitel’s existing or subsequently acquired direct and indirect
wholly-owned subsidiaries (other than (a) immaterial subsidiaries (to be defined
in a mutually acceptable manner as to individual and aggregate revenues or
assets excluded consistent with the Documentation Principles), (b) any
subsidiary that is prohibited by applicable law, rule or regulation existing on
the Closing Date or by applicable law, rule or regulation or by any contractual
obligation existing at the time of acquisition thereof after the Closing Date
(to the extent such contractual obligation was not created in contemplation of
such acquisition) for so long as such prohibition exists, in each case from
guaranteeing the Facilities, or (c) any subsidiary to the extent such subsidiary
providing a guarantee may result in an adverse tax consequence to the Borrowers
or any of their subsidiaries (including as a result of the operation of Section
956 of the U.S. Internal Revenue Code (the “Code”) or any similar law or
regulation in any applicable jurisdiction) as reasonably determined by the
Borrowers) (collectively, the “Guarantors;” the Borrowers and the Guarantors,
collectively, the “Credit Parties”).   Joint Lead Arrangers and Joint
Bookrunners    Jefferies Finance LLC (“Jefferies Finance”) and TD Securities
(USA) LLC (“TD Securities”) and/or one or more of their respective designees
approved by the Borrowers (in such capacities, each an “Arranger” and, together,
the “Arrangers”). The Arrangers will perform the duties customarily associated
with such role.   Administrative Agent    Jefferies Finance and/or one or more
of its designees approved by the Borrowers (in such capacity, the
“Administrative Agent”). The Administrative Agent will perform the duties
customarily associated with such role.

 

Exhibit A-1



--------------------------------------------------------------------------------

  Collateral Agent    Jefferies Finance and/or one or more of its designees
approved by the Borrowers (in such capacity, the “Collateral Agent”). The
Collateral Agent will perform the duties customarily associated with such role.
  Lenders    A syndicate of banks, financial institutions and other entities
(including Jefferies Finance and Toronto-Dominion) (collectively, the “Lenders”)
identified by the Arrangers in consultation with the Borrowers and, with respect
to the Revolving Credit Facility only, subject to the Borrowers’ consent (such
consent not to be unreasonably withheld, delayed or conditioned); it being
understood and agreed that the Arrangers will not syndicate to Disqualified
Lenders.   Closing Date    The date, on or before the date on which the
Commitments are terminated in accordance with Section 15 of the Commitment
Letter, on which the Acquisition is consummated and the initial funding of the
Facilities has occurred (the “Closing Date”).   Loan Documents    The definitive
documentation governing or evidencing the Facilities (collectively, the “Loan
Documents”). II.   Types and Amounts of Facilities      Term Loan Facility    A
senior secured first lien term loan facility in an aggregate principal amount
equal to $355.0 million (the “Term Loan Facility”) (the loans thereunder, the
“Term Loans”).      The full amount of the Term Loan Facility (other than any
Incremental Term Loans) shall be drawn by MUSHI in a single drawing on the
Closing Date. Amounts borrowed under the Term Loan Facility that are repaid or
prepaid may not be reborrowed.   Final Maturity and Amortization of Term Loan
Facility    The Term Loan Facility will mature on the date that is 6 years after
the Closing Date and will amortize at an annual rate of 1.0% in equal quarterly
installments of 0.25% of the original principal amount of the Term Loan
Facility, with the balance payable on the sixth anniversary of the Closing Date.
The first installment shall be due and payable on the last day of the first full
fiscal quarter following the Closing Date. Notwithstanding any of the foregoing,
the Loan Documents shall provide the right for individual Lenders under the Term
Loan Facility to agree to extend the maturity date of the outstanding Term Loans
upon the request of the Borrowers and without the consent of any

 

Exhibit A-2



--------------------------------------------------------------------------------

    

other Lender pursuant to customary procedures to be agreed (any such loans that
have been so extended, the “Extended Term Loans”); it being understood that each
Lender under the applicable tranche or tranches that are being extended shall
have the opportunity to participate in such extension on the same terms and
conditions as each other Lender in such tranche or tranches; provided, that it
is understood that no existing Lender will have any obligation to commit to any
such extension. The terms of the Extended Term Loans shall be substantially
similar to the Term Loans except for interest rates, fees, amortization (so long
as, prior to the final stated maturity of the Term Loans, the amortization of
such Extended Term Loans does not exceed equal quarterly installments in an
aggregate annual amount equal to 1% of the original principal amount of the
Extended Term Loans), final maturity date, provisions requiring optional and
mandatory prepayments to be directed first to the non-extended Term Loans prior
to being applied to Extended Term Loans and certain other provisions to be
agreed, provided that the Extended Term Loans shall not benefit from Guarantees
or Collateral that do not also benefit the existing Term Loans, and further
provided that other terms of the Extended Term Loans may differ from the Term
Loans to the extent such differences do not apply until after the final stated
maturity of the Term Loans.

 

The Administrative Agent and Borrowers shall be permitted to effect such
amendments to the Loan Documents as may be necessary or appropriate to give
effect to the foregoing, including conforming amendments (which may be in the
form of an amendment and restatement), without the consent of each Lender, other
than the Lenders agreeing to extend such Extended Term Loans.

  Incremental Credit Facilities   

The Borrowers shall have the right to increase the size of the Term Loan
Facility and/or the Revolving Credit Facility (x) with respect to the Term Loan
Facility, “Incremental Term Loan Commitments” and such new loans, “Incremental
Term Loans” and (y) respect to the Revolving Credit Facility, “Incremental
Revolving Commitments” and such new loans, “Incremental Revolving Credit Loans”;
each of the Incremental Term Loans and Incremental Revolving Credit Commitments
may hereinafter be referred to as the “Incremental Facility”), at any time after
the Closing Date from willing Lenders and/or eligible assignees up to an
aggregate total principal amount not to exceed $75.0 million in the aggregate,
subject to the following:

 

(i) not more than two increases in the size of the Term Loan Facility and/or the
Revolving Credit Facility shall occur,

 

Exhibit A-3



--------------------------------------------------------------------------------

    

(ii) no default or event of default has occurred and is continuing, or would
immediately occur after giving effect to, such Incremental Term Loan
Commitments, Incremental Revolving Commitments and the proposed Incremental Term
Loans and Incremental Revolving Credit Loans, as applicable,

 

(iii) the Borrowers shall have certified to the Administrative Agent that the
full amount of the respective Incremental Term Loans or Incremental Revolving
Credit Loans may be incurred without violating the terms of the Facilities,

 

(iv) the Incremental Term Loans shall have a maturity no earlier than the Term
Loan Facility and shall have a weighted average life to maturity no shorter than
the Term Loan Facility,

 

(v) the initial yield (to be defined to include all applicable margin, interest
rate floors, upfront fees, original issue discount or similar yield-related
discounts, deductions or payments, but excluding any customary arrangement or
similar fees in connection therewith that are not paid to all of the Lenders
providing the Incremental Term Loans or the Incremental Revolving Credit Loans,
as applicable) of the Incremental Term Loans or the Incremental Revolving Credit
Loans, as applicable, shall be no greater than 0.50% per annum higher than the
corresponding all-in yield applicable to the existing Term Loan Facility or the
Revolving Credit Facility, as applicable (or, if such initial yield on the
Incremental Term Loans or Incremental Revolving Credit Loans, as applicable,
exceeds the all-in yield on the existing Term Loan Facility or the Revolving
Credit Facility, as applicable, then the interest rate margin for the existing
Term Loan Facility or the Revolving Credit Facility, as applicable, shall
automatically be increased to equal such initial yield on the Incremental Term
Loans or the Incremental Revolving Credit Loans, as applicable, less 0.50%),

 

(vi) the Borrowers shall be in pro forma compliance with (x) the financial
maintenance covenant and (y) a ratio equal to the Closing Date Net Leverage
Ratio (as defined below), in each case, on the date of incurrence and for the
most recently-ended determination period after giving effect to such Incremental
Term Loan Commitments and the proposed Incremental Term Loans and other
customary and appropriate adjustment events,

 

Exhibit A-4



--------------------------------------------------------------------------------

    

including certain acquisitions or dispositions after the beginning of the
relevant determination period but prior to or simultaneous with the borrowing of
such Incremental Term Loans (assuming, for purposes of pro forma compliance
under preceding clause (x) with the maximum consolidated total net leverage
ratio, that the maximum consolidated total net leverage ratio permitted at such
time was 0.25 to 1.00 below the ratio actually required to be maintained at such
time),

 

(vii) the representations and warranties shall be true and correct in all
material respects (without duplication of any materiality qualifiers set forth
therein) immediately prior to, and immediately after giving effect to, the
incurrence of such Incremental Term Loans or Incremental Revolving Commitments
or Incremental Revolving Credit Loans (although any representations and
warranties which expressly relate to a given date or period shall be required to
be true and correct in all material respects (without duplication of any
materiality qualifiers set forth therein) as of the respective date or for the
respective period, as the case may be),

 

(viii) the terms of the Incremental Term Loan Commitments shall be otherwise
reasonably satisfactory in all respects to the Administrative Agent to the
extent that such terms, except to the extent set forth above, are not consistent
with the Term Loan Facility, and

 

(ix) any Incremental Revolving Commitment will be documented solely as an
increase to the commitments with respect to the Revolving Credit Facility,
without any change in terms except as set forth above.

 

None of the existing Lenders under the Facilities will be required to provide
any Incremental Term Loan Commitments or Incremental Revolving Commitments, and
any decision whether or not to do so by any such Lender shall be made at the
sole discretion of such Lender.

 

For purposes of this Commitment Letter, unless the context otherwise requires,
Incremental Term Loans shall constitute “Term Loans” and shall be subject to the
provisions of this Commitment Letter (including mandatory prepayment
requirements) to the same extent as Term Loans.

 

“Closing Date Net Leverage Ratio” shall mean the ratio on the Closing Date of
(i) indebtedness of any of the Borrowers and their subsidiaries on a
consolidated basis, net of unrestricted cash and cash equivalents of the

 

Exhibit A-5



--------------------------------------------------------------------------------

     Credit Parties in an aggregate amount not to exceed $50.0 million, to (ii)
Consolidated EBITDA (to be defined in a manner consistent with the Documentation
Principles) of the Borrowers and their subsidiaries for the most recently ended
four-fiscal quarter period for which financial statements have been delivered.  
Revolving Credit Facility   

A senior secured first lien revolving credit facility (the “Revolving Credit
Facility” and, together with the Term Loan Facility, the “Facilities”) in an
aggregate principal amount equal to $50.0 million, the “Revolving Credit Loans”
and, together with the Term Loans, the “Loans”). Amounts repaid under the
Revolving Credit Facility may be reborrowed.

 

Borrowings, Letters of Credit, Swing Line Loans and banker’s acceptances under
the Revolving Credit Facility will be available to Mitel in Canadian Dollars.
Borrowings, Letters of Credit and Swing Line Loans under the Revolving Credit
Facility will be available to MUSHI in U.S. Dollars.

  Maturity of Revolving Credit Facility    The Revolving Credit Facility shall
be available to either Borrower on a revolving basis during the period
commencing on the Closing Date (subject to the limitations set forth under the
caption “Use of Proceeds” set forth below) and ending on the fifth anniversary
of the Closing Date (the “Revolving Credit Termination Date”).   Letters of
Credit    A portion of the Revolving Credit Facility not in excess of an amount
to be mutually agreed shall be available for the issuance of standby letters of
credit (the “Letters of Credit”) by one or more Lenders or affiliates of Lenders
to be determined (each such Lender in such capacity, an “Issuing Lender”), which
Letters of Credit shall be risk participated to all Lenders with commitments
under the Revolving Credit Facility, to support obligations of the Borrowers and
their wholly owned subsidiaries reasonably satisfactory to the Issuing Lender.
The face amount of any outstanding Letters of Credit will reduce availability
under the Revolving Credit Facility on a dollar-for-dollar basis. No Letter of
Credit shall have an expiration date after the earlier of (i) one year after the
date of issuance and (ii) five business days prior to the Revolving Credit
Termination Date; provided that any Letter of Credit with a one-year tenor may
provide for the automatic renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (ii) above).

 

Exhibit A-6



--------------------------------------------------------------------------------

    

Drawings under any Letter of Credit shall be reimbursed by the Borrowers
(whether with any Borrower’s own funds or with the proceeds of Revolving Credit
Loans) on the immediately succeeding business day. To the extent that the
Borrowers do not so reimburse the Issuing Lender, the Lenders under the
Revolving Credit Facility shall be irrevocably and unconditionally obligated to
reimburse the Issuing Lender on a pro rata basis based on their respective
Revolving Credit Facility commitments.

 

A portion of the Revolving Credit Facility not in excess of an amount, and on
terms and conditions, to be mutually agreed shall be available for Canadian
banker’s acceptances.

  Swing Line Loans    A portion of the Revolving Credit Facility not in excess
of an amount to be mutually agreed shall be available on same-day notice for
swing line loans (the “Swing Line Loans”) from a Lender to be selected by the
Administrative Agent in consultation with the Borrowers (in such capacity, the
“Swing Line Lender”). Any such Swing Line Loans will reduce availability under
the Revolving Credit Facility on a dollar-for-dollar basis. Each Lender under
the Revolving Credit Facility shall acquire, under certain circumstances, an
irrevocable and unconditional pro rata participation in each Swing Line Loan.  
Currency Matters   

Loan fundings and payments in respect of non-U.S. dollar loans will be made in
Canadian Dollars. All unreimbursed Letter of Credit draws to be funded by the
Lenders will be immediately due and payable in the same currency in which such
draws were made.

 

In the case of loans, Letters of Credit and banker’s acceptances denominated in
Canadian Dollars, the Administrative Agent will at periodic intervals, and may,
at its discretion, at other times, recalculate the aggregate exposure under such
loans, Letters of Credit and banker’s acceptances denominated in Canadian
Dollars and outstanding under the Revolving Credit Facility at any time to
account for fluctuations in exchange rates affecting the Canadian Dollar. All
calculations by the Administrative Agent of foreign currency equivalents will be
based on its spot foreign exchange rates. If, as a result of any such
recalculation, the aggregate exposure in respect of obligations outstanding
under the Revolving Credit Facility exceeds an amount equal to 102% of aggregate
Revolving Credit Facility commitments, the Borrowers will prepay loans and other
obligations and, if applicable, cash collateralize Letters of Credit in the
amount necessary to eliminate such excess.

 

Exhibit A-7



--------------------------------------------------------------------------------

  Use of Proceeds   

The proceeds of the Term Loans borrowed on the Closing Date will be used
directly or indirectly to finance, in part, purchase of the Shares pursuant to
the Arrangement, the Refinancing and the cash-out of outstanding stock
appreciation rights and deferred share units issued by the Target, and to pay
fees and expenses in connection with the foregoing.

 

The proceeds of the Revolving Credit Loans will be used (i) on the Closing Date
up to an amount to be mutually agreed to finance, in part, the Acquisition and
to pay upfront fees (or original issue discount) and expenses in connection with
the Facilities (ii) after the Closing Date for the working capital and general
corporate purposes of the Borrowers and their subsidiaries (including permitted
acquisitions, capital expenditures and permitted distributions).

 

The proceeds of any Incremental Facility will be used by the Borrowers for
general corporate purposes of Borrowers and their subsidiaries (including,
without limitation, permitted acquisitions, capital expenditures and permitted
distributions).

 

Letters of Credit will be used to support payment and performance obligations
incurred in the ordinary course of business by the Borrowers and their
subsidiaries.

III.   Certain Payment Provisions      Fees and Interest Rates    As set forth
on Annex A-I hereto.   Optional Prepayments and Commitment Reductions   
Optional prepayments of borrowings under the Facilities and optional reductions
of the unutilized portion of the commitments under the Facilities will be
permitted at any time, in minimum principal amounts to be agreed upon, without
premium or penalty (subject to (i) reimbursement of the Lenders’ redeployment
costs in the case of a prepayment of Adjusted LIBOR Loans other than on the last
day of the relevant interest period and (ii) payments of an amount provided
below under the caption “Call Protection on Term Loans”). Voluntary prepayments
of the Term Loan Facility shall be applied to remaining scheduled amortization
payments as directed by the Borrowers.

 

Exhibit A-8



--------------------------------------------------------------------------------

  Mandatory Prepayments and Commitment Reductions   The following amounts will
be applied to prepay the Term Loans or, if all Term Loans have then been repaid,
to prepay Revolving Credit Loans (or, if none, to cash collateralize Letters of
Credit thereunder), without a reduction of the commitments thereunder, in each
case consistent with the Documentation Principles:    

•

   100% of the net cash proceeds of any incurrence of indebtedness after the
Closing Date (other than indebtedness permitted under the Loan Documents and
excluding for certainty any Incremental Facilities) by any Borrower or any of
their subsidiaries (with additional exceptions to be agreed upon); and    

•

   100% of the net cash proceeds in excess of a threshold to be mutually and
reasonably agreed of any non-ordinary course sale or other disposition of assets
by any Borrower or any of their subsidiaries (excluding sales of inventory in
the ordinary course and including (i) as a result of casualty or condemnation
and (ii) any sale of the equity interests in any Credit Party (other than Mitel)
or subsidiary of a Credit Party to a non-credit party) (subject to customary
exceptions and reinvestment rights, and such other exceptions consistent with
the Documentation Principles); and    

•

   50% of “excess cash flow” (to be defined in a manner consistent with the
Documentation Principles, and in any event, giving dollar-for-dollar credit for
voluntary prepayments to the Term Loan Facility and the Revolving Credit
Facility, to the extent such prepayments of the Revolving Credit Facility are
accompanied by a permanent and concurrent commitment reduction thereunder) for
each fiscal year of the Borrowers (commencing with the fiscal year ending
December 31, 2014), with step-downs to be agreed upon based on compliance with a
consolidated total net leverage ratio to be agreed.     All such mandatory
prepayments shall be applied without premium or penalty (except for customary
breakage costs, if any) and shall be applied in the following order: first, to
the next four scheduled unpaid installments of principal of the Term Loan
Facility in direct order of maturity and thereafter pro rata to the remaining
scheduled installments of principal of the Term Loan Facility and second, to the
Revolving Credit Facility (including to cash collateralize Letters of Credit)
(without a reduction of the commitments thereunder).

 

Exhibit A-9



--------------------------------------------------------------------------------

     The Revolving Credit Loans will be prepaid and the Letters of Credit will
be cash collateralized to the extent such extensions of credit at any time
exceed an amount equal to 102% of aggregate commitments in respect of the
Revolving Credit Facility.   Call Protection on Term Loans   

The Borrowers shall pay a “prepayment premium” in connection with any Repricing
Event (as defined below) with respect to all or any portion of the Term Loans
that occurs on or before the date occurring six months after the Closing Date
(the “Soft Call Date”), in an amount not to exceed 1.0% of the principal amount
of the Term Loans subject to such Repricing Event. The term “Repricing Event”
shall mean (i) any prepayment or repayment of Term Loans with the proceeds of,
or any conversion of Term Loans into, any new or replacement tranche of term
loans bearing interest at an “effective” interest rate less than the “effective”
interest rate applicable to the Term Loans (as such comparative rates are
determined by the Administrative Agent in consultation with the Borrowers), and
(ii) any amendment to the Term Loan Facility that, directly or indirectly,
reduces the “effective” interest rate applicable to the Term Loans (in each
case, with original issue discount and upfront fees, which shall be deemed to
constitute like amounts of original issue discount, being equated to interest
margins in a manner consistent with generally accepted financial practice based
on an assumed four-year life to maturity), including any mandatory assignment in
connection therewith with respect to each Lender that refuses to consent to such
amendment. Notwithstanding anything in this paragraph to the contrary, in no
event will any prepayment premium be payable pursuant to this paragraph in
connection with the occurrence of a Change of Control (to be defined).

 

After the Soft Call Date, the Facilities may be prepaid in whole or in part at
any time without premium or penalty (other than customary breakage costs).

IV.   Collateral and Guarantees      Collateral    Subject to the limitations
set forth below in this section, subject to the Certain Funds Provision, and
subject to the Documentation Principles, the obligations of each Credit Party in
respect of the Facilities, any interest rate hedging obligations of the
Borrowers owed to a Lender, the Administrative Agent, an Arranger or their
respective affiliates or to an entity that was a Lender, the

 

Exhibit A-10



--------------------------------------------------------------------------------

    

Administrative Agent, an Arranger or their respective affiliates at the time of
such transaction (“Permitted Secured Hedging Obligations”), and any treasury
management obligations of the Borrowers owed to a Lender, the Administrative
Agent, an Arranger or their respective affiliates or to an entity that was a
Lender, the Administrative Agent, an Arranger or their respective affiliates at
the time of such transaction (“Permitted Cash Management Obligations”) will be
secured by the following: a perfected first priority security interest (subject
to permitted priority liens and other mutually agreed exceptions consistent with
the Documentation Principles) in substantially all of its tangible and
intangible assets, including intellectual property, real property, licenses,
permits, intercompany indebtedness (which shall be evidenced by a subordinated
promissory note), and all of the capital stock of each Credit Party (excluding
Mitel) and each U.S. and foreign subsidiary directly owned by each Credit Party
(but limited to 65% of the voting stock of each first-tier foreign subsidiary of
a U.S. Credit Party to the extent that the pledge of a greater percentage may
result in adverse tax consequences to the Borrowers or any of their
subsidiaries) (the items described above, but excluding the Excluded Assets (as
defined below), collectively, the “Collateral”), except that the Credit Parties
shall not be obligated to provide a security interest or perfect the Collateral
Agent’s security interests in those assets as to which the Collateral Agent
reasonably determines in consultation with the Borrowers that the costs of
obtaining a security interest are excessive in relation to the value of the
security afforded thereby.

 

Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) any fee-owned real property with a value of less than an amount
to be agreed and any leasehold interests; (ii) motor vehicles and other assets
subject to certificates of title, letter of credit rights (except to the extent
perfection can be obtained by filing of financing statements) and commercial
tort claims with a value of less than an amount to be agreed; (iii) any lease,
license or other similar agreement or any property subject to a purchase money
security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
similar agreement or purchase money arrangement or create a right of termination
in favor of any other party thereto (other than a Borrower or a Guarantor) after
giving effect to the applicable anti-assignment provisions of applicable law,
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under applicable

 

Exhibit A-11



--------------------------------------------------------------------------------

    

law notwithstanding such prohibition; (iv) any intent to use trademark
applications; (v) letter of credit rights and commercial tort claims with a
value below an amount to be agreed; (vi) any governmental licenses or state or
local franchises, charters and authorizations, to the extent security interests
in such licenses, franchises, charters or authorizations are prohibited or
restricted thereby; (vii) any assets of any “controlled foreign corporation”
within the meaning of Section 957 of the Code to the extent it would result in
adverse tax consequences; (viii) purchased leases (that have not been
repurchased) and collateral relating to such purchased leases; and (ix) subject
to, and consistent with, the Documentation Principles, any other assets that are
excluded under the terms of the security in place in respect of the Existing
Credit Agreement (the foregoing described in clauses (i) through (ix) are
collectively, the “Excluded Assets”).

 

All the above-described pledges, security interests and mortgages shall be
created on terms to be set forth in the Loan Documents; and none of the
Collateral shall be subject to other pledges, security interests or mortgages
(subject to customary exceptions for financings of this kind to be agreed).

  Guarantees    The Guarantors will unconditionally, and jointly and severally,
guarantee the obligations of each Credit Party in respect of the Facilities and,
to the extent requested by the Arrangers, the Permitted Secured Hedging
Obligations and the Permitted Cash Management Obligations (the “Guarantees”).
Such Guarantees will be in form consistent with the Documentation Principles.
All Guarantees shall be guarantees of payment and performance, and not of
collection. Notwithstanding anything contained herein to the contrary, no Credit
Party shall be jointly and severally liable or guarantee any Permitted Secured
Hedging Obligations if, and to the extent that such liability or such guaranty
of such swap obligation is or becomes illegal under the Commodity Exchange Act
(determined after giving effect to any keepwell or other support for the benefit
of such Credit Party). V.   Other Provisions      Documentation Principles   
The Loan Documents (a) shall be consistent with the Commitment Letter and the
Fee Letter, will contain only those conditions to borrowing, mandatory
prepayments, representations, warranties, covenants and events of default
referred to in Section 1 of the Commitment Letter (subject to modification in
accordance with the “market flex” provisions of the Fee Letter) and consistent
with

 

Exhibit A-12



--------------------------------------------------------------------------------

     credit agreement terms customary and usual for facilities and transactions
of this type (but in no event shall include any modifications to the conditions
to borrowing), and (b) shall be negotiated in good faith by the Borrowers and
the Arrangers giving due regard to (i) the terms set forth that certain First
Lien Credit Agreement dated as of February 27, 2013 (the “Existing Credit
Agreement”) by and among the Borrowers, the lenders party thereto, Bank of
America, N.A., as administrative and collateral agent, and others, as amended,
and the other loan documents entered into in connection therewith, (ii) the
business of the Borrowers and their subsidiaries, (iii) the operational and
strategic requirements of the Borrowers and their subsidiaries in light of their
size, industries, businesses and business practices, and the Projections
delivered to the Arrangers prior to the date of the Commitment Letter, (iv) the
general trends and risks affecting the industry of the Borrowers and their
subsidiaries, and (v) the prevailing market conditions at the time of
syndication of the Facilities; it being further understood and agreed that the
provisions contained in the Existing Credit Agreement shall not limit the
ability of the Administrative Agent to include operational and other agency
provisions reasonably required by it in such capacity consistent with other
financing transactions of this type. This paragraph and the provisions herein
are referred to as the “Documentation Principles”.   Representations and
Warranties    Limited to the following (to be applicable to the Borrowers and
their subsidiaries only): organization, status and powers; due authorization,
execution, delivery and enforceability of Loan Documents; no conflicts;
financial statements, projections and other information; no material adverse
effect; ownership of properties; intellectual property; equity interests and
subsidiaries; litigation and compliance with laws (including laws regulating
each Borrower’s business and industry and other regulatory matters) and
governmental approvals; organizational documents; enforceability and
non-violation of material contractual obligations; federal reserve regulations;
the Patriot Act and Anti-Money Laundering Act; OFAC; Investment Company Act of
1940, as amended, and other laws restricting incurrence of debt; use of
proceeds; taxes; accuracy and completeness of disclosure; solvency; labor
matters; employee benefit plans, ERISA and pensions (including defined benefit
plans); environmental matters; FCC permits and FCC matters; insurance; security
documents and creation, validity, perfection and priority of security interests
in the Collateral (subject to permitted liens); acquisition documents; status of
the Facilities as senior

 

Exhibit A-13



--------------------------------------------------------------------------------

    

debt; anti-terrorism laws, money laundering activities and dealing with
embargoed persons; value of Quebec-based Collateral; and no casualty; subject in
the case of each of the foregoing representations and warranties, to customary
exceptions, qualifications and baskets, including for materiality to be agreed
consistent with the Documentation Principles.

 

The representations and warranties will be required to be made in connection
with each extension of credit (including the extension of credit on the Closing
Date, subject to the Certain Funds Provision).

  Conditions Precedent to all Borrowings (except on the Closing Date):    Except
with respect to borrowings and other credit extensions on the Closing Date, each
borrowing and each other extension of credit shall be subject only to the
following conditions precedent: (i) delivery of notice of borrowing or request
for issuance of letter of credit; (ii) accuracy of representations and
warranties in all material respects (provided, that any representation and
warranty that is qualified as to “materiality,” “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein)); and (iii) the absence of defaults or events
of default at the time of, or immediately after giving effect to the making of,
such extension of credit.   Affirmative Covenants    Limited to the following
(to be applicable to the Borrowers and their subsidiaries): delivery of annual
and quarterly financial statements (and in connection with the annual financial
statements, an annual audit opinion from a nationally recognized auditor that is
not subject to any qualification as to “going concern” or scope of the audit),
annual budget, MD&A, accountants’ letters, projections, officers’ certificates,
SEC and other securities exchange filings, and other information requested by
the Administrative Agent; notices of default under the Facilities, litigation,
other material events and prepayments; existence; maintenance of business and
properties; maintenance of insurance; payment and performance of obligations and
taxes; employee benefits, ERISA and pensions; maintaining books and records;
access to properties and inspections; use of proceeds; compliance with laws
(including environmental laws, FCC and other regulatory matters) and material
contracts; environmental reports; additional collateral and additional
guarantors; inspection rights; communications authorizations; further
assurances, information regarding Collateral; including as to security;
regulatory matters; upon the request of the Administrative Agent, annual lender
conference calls; quarterly investor conference calls; and using

 

Exhibit A-14



--------------------------------------------------------------------------------

     commercially reasonable efforts (including, in all events, applying to
maintain each credit rating and paying all usual and customary fees and expenses
to each of S&P and Moody’s with respect to each credit rating) to maintain
public ratings, in each case, without regard to the level of such ratings;
subject, in the case of each of the foregoing covenants, to customary
exceptions, qualifications and baskets to be agreed consistent with the
Documentation Principles.   Negative Covenants   

Limited to the following (to be applicable to the Borrowers and their
subsidiaries): indebtedness (including mandatorily redeemable equity interests,
guarantees and other contingent obligations); liens; sale and leaseback
transactions; investments (including permitted acquisitions, loans, etc.), loans
and advances; asset sales; mergers, acquisitions, consolidations, liquidations
and dissolutions; dividends and other payments in respect of equity interests
and other restricted payments (but excluding payments to dissenting shareholders
in connection with the Acquisition); transactions with affiliates; prepayments,
redemptions and repurchases of other indebtedness; modifications of
organizational documents, acquisition documents, debt instruments and certain
other documents; limitations on restrictive agreements and certain restrictions
on subsidiaries; limitations on issuance of capital stock, including
disqualified capital stock; limitations on business activities; fundamental
changes; limitations on accounting changes; changes in fiscal year; use of
proceeds; no further negative pledges and anti-terrorism laws, money-laundering
activities and dealing with embargoed persons, and restrictions on new defined
benefit plans (subject to acquisition exceptions to be agreed). Additional
limitations shall be imposed on non-Credit Parties and on transactions between
Credit Parties and non-Credit Parties in accordance with the Documentation
Principles.

 

The negative covenants will be subject, in the case of each of the foregoing
covenants to customary exceptions, qualifications and baskets consistent with
the Documentation Principles, including an available amount basket (the
“Available Amount Basket”) that will consist of, without duplication, (a)
retained excess cash flow, plus (b) the net cash proceeds of equity issuances
and capital contributions (other than disqualified capital stock), plus (c) the
net cash proceeds of sales of investments made with the Available Amount Basket.
The Available Amount Basket may be used for investments; provided, that (i) no
default or event of default has occurred or is continuing or shall exist

 

Exhibit A-15



--------------------------------------------------------------------------------

     immediately as a result therefrom, (ii) the Borrowers shall be in
compliance with a pro forma consolidated total net leverage ratio to be agreed
and (iii) delivery of an officer’s certificate to the Administrative Agent
certifying as to compliance the foregoing. The negative covenants will also be
subject to certain permitted post-closing reorganization steps being
contemplated by the Borrowers to the extent such reorganization matters are
permitted by the Loan Documents, or otherwise do not adversely affect the
security interest in the Collateral and are approved by the Administrative Agent
in its sole discretion.   Financial Covenants   

Limited to a maximum consolidated total net leverage ratio (i) with the
definitions, and applicable levels and ratios to be agreed consistent with the
Documentation Principles, provided that the unrestricted cash and cash
equivalents netted from indebtedness in the calculation of such ratio shall not
exceed $50.0 million, (ii) with accounting terms to be interpreted, and all
accounting determinations and computations to be made, in accordance with
generally accepted accounting principles in the United States, and (iii) which
shall be tested on the last day of each fiscal quarter and set at levels to
reflect a 25% non-cumulative cushion from consolidated EBITDA in the financial
model dated November 1, 2013 provided to the Arrangers.

 

The foregoing financial covenant will be tested with respect to the Borrowers
and their subsidiaries on a consolidated basis, with the first covenant test to
commence with the first full fiscal quarter ending after the Closing Date.

  Events of Default    Limited to the following (to be applicable to the
Borrowers and their subsidiaries): nonpayment in the required currency of
principal when due; failure to deposit cash collateral when due, nonpayment of
in the required currency of interest, fees or other amounts after a three
business day grace period; inaccuracy of representations and warranties in any
material respect; violation of covenants; cross-default and cross-acceleration
under material agreements and material indebtedness (including lease purchase
transactions); bankruptcy and insolvency events; material judgments; ERISA and
other pension events; actual or asserted invalidity or impairment of guarantees,
security documents or any other Loan Documents (including the failure of any
lien on any portion of the Collateral to remain perfected with the priority
required under the Loan Documents); failure of Facilities to constitute senior
debt; and a “Change of Control” (to be defined);

 

Exhibit A-16



--------------------------------------------------------------------------------

     subject to customary threshold, notice and grace period provisions, and
other exceptions to be mutually and reasonably agreed consistent with the
Documentation Principles.   Equity Cure Rights    In the event that the
Borrowers fail to satisfy the financial covenant, the Loan Documents will
contain certain equity cure rights pursuant to which, subject to the terms and
conditions thereof to be agreed consistent with the Documentation Principles,
the proceeds of common equity or preferred equity (other than disqualified stock
(to be defined)) contributions directly or indirectly to Mitel (“Equity Cure
Contributions”) shall be treated on a dollar-for-dollar basis as EBITDA of the
Borrowers solely for purposes of retroactively curing the default(s) under such
financial covenant; provided that (i) in each four fiscal quarter period, there
shall be a period of at least two consecutive fiscal quarters in respect of
which no Equity Cure Contributions are made, (ii) no more than five Equity Cure
Contributions may be made during the term of the Facilities, (iii) the amount of
any Equity Cure Contributions in any fiscal quarter shall be no greater than the
amount required to cause the Borrowers to be in compliance with the financial
covenant as at the end of such fiscal quarter, (iv) any reduction in
indebtedness with the proceeds of any Equity Cure Contribution shall be ignored
for purposes of determining compliance with the financial covenant, and (v) all
Equity Cure Contributions shall be disregarded for all purposes other than
retroactively curing defaults under the financial covenant, including being
disregarded for purposes of determining any baskets with respect to the
covenants contained in the Loan Documents; provided that to the extent
Consolidated EBITDA has been increased for any fiscal quarter as a result of an
Equity Cure Contribution, Consolidated EBITDA as so increased for such fiscal
quarter shall apply for any subsequent determination of the consolidated total
net leverage ratio which includes such fiscal quarter.   Voting    Amendments
and waivers with respect to the Loan Documents will require the approval of
Lenders (that are not defaulting Lenders) holding not less than a majority of
the aggregate principal amount of the Loans including participations in Swing
Line Loans and Letters of Credit and unused commitments under the Facilities
(the “Required Lenders”) (with certain amendments and waivers also requiring
class votes), except that (i) the consent of each Lender directly affected
thereby shall be required with respect to (a) reductions in the amount or
extensions of the final maturity of any Loan,

 

Exhibit A-17



--------------------------------------------------------------------------------

     (b) reductions in the rate of interest (other than a waiver of default
interest) or any fee or other amount payable or extensions of any due date
thereof, (c) increases in the amount or extensions of the expiration date of any
Lender’s commitment or (d) modifications to the assignment provisions of the
Loan Documents that further restrict assignments thereunder and (ii) the consent
of 100% of the Lenders shall be required with respect to (a) reductions of any
of the voting percentages or pro rata provisions, (b) releases of all or
substantially all of the value of the guarantees of the Guarantors or of all or
substantially all of the Collateral (other than in connection with permitted
asset sales or other disposition) or (c) assignments by any Credit Party of its
rights or obligations under the Facilities.   Assignments and Participations   

The Lenders shall be permitted to assign and sell participations in their loans
and commitments, subject, in the case of assignments (other than assignments to
another Lender, an affiliate of a Lender or an “approved fund” (to be defined in
the Loan Documents)), to the consent of (x) the Administrative Agent, (y) with
respect to the Revolving Credit Facility only, the Issuing Lender and Swing Line
Lender and (z) so long as no default or event of default has occurred and is
then continuing, the Borrowers (which consent shall not be unreasonably
withheld, delayed or conditioned, with the Borrowers being deemed to be
withholding their consent reasonably if the proposed assignee or participant is
a competitor (to be defined in the Loan Documents)); provided that the Borrowers
shall be deemed to have consented to such assignment if the Borrowers have not
otherwise rejected in writing such assignment within ten business days of the
date on which such assignment is requested; provided further that, neither the
Term Loan Facility nor the Revolving Credit Facility shall be participated or
assigned to any natural person. In the case of partial assignments (other than
to another Lender, an affiliate of a Lender or an approved fund), the minimum
assignment amount shall be $1.0 million with respect to Term Loans and $2.5
million with respect to the Revolving Credit Facility. Assignments will be made
by novation and will not be required to be pro rata among the Facilities. The
Administrative Agent shall receive an administrative fee of $3,500 in connection
with each assignment unless otherwise agreed by the Administrative Agent.

 

Participants shall have the same benefits as the Lenders with respect to yield
protection and increased cost provisions, and will be subject to customary
limitations on voting rights (as mutually agreed). Participants’ and assignees’
entitlements to gross up provisions for withholding taxes shall be subject to
customary limitations for transactions and facilities of this type.

 

Exhibit A-18



--------------------------------------------------------------------------------

    

Pledges of Loans in accordance with applicable law shall be permitted without
restriction. Promissory notes shall be issued under the Facilities only upon
request.

 

The Loan Documents shall contain customary provisions (as reasonably determined
by the Arranger) for replacing non-consenting Lenders in connection with
amendments and waivers requiring the consent of all Lenders or of all Lenders
directly affected thereby so long as Lenders holding at least a majority of the
aggregate principal amount of the Loans including participations in Letters of
Credit and Swing Line Loans and unused commitments under the Facilities shall
have consented thereto.

     In addition, the Loan Documents shall (i) contain sponsor permitted
assignee language consistent with the Documentation Principles, and (ii) provide
that the Term Loans may be purchased by the Borrowers on a non-pro rata basis
through Dutch auctions open to all Lenders on a pro rata basis in accordance
with customary procedures to be agreed; provided that (i) any such Term Loans
acquired by the Borrowers shall be retired and cancelled immediately upon
acquisition thereof, (ii) each Borrower must provide a customary representation
and warranty to the effect that it is not in possession of any non-public
information with respect to the business of the Borrowers or any of their
subsidiaries at the time of such purchase that has not been disclosed generally
to private side lenders that could reasonably be expected to have a material
effect upon, or otherwise be material to, a Lender’s decision to assign the Term
Loans, (iii) the Term Loans may not be purchased with the proceeds of loans
under the Revolving Credit Facility, (iv) no default or event of default shall
exist or result therefrom, (v) the Borrowers shall have aggregate liquidity not
less than an amount to be agreed, and (vi) any such Term Loans acquired by the
Borrowers shall not be deemed a repayment of the Term Loans for purposes of
calculating excess cash flow or otherwise deemed to increase EBITDA.  
Defaulting Lenders    The Loan Documents shall contain customary provisions
relating to “defaulting” Lenders consistent with the Documentation Principles,
including provisions relating to providing cash collateral to support Swing Line
Loans or Letters of Credit, the suspension of voting rights and of rights to
receive certain fees, and termination or assignment of commitments or Loans of
such Lenders.

 

Exhibit A-19



--------------------------------------------------------------------------------

  Cost and Yield Protection    Each holder of Loans and each Issuing Lender will
receive cost and interest rate protection customary for facilities and
transactions of this type, including compensation in respect of prepayments,
taxes (including customary gross-up provisions for withholding taxes imposed by
any governmental authority), changes in liquidity or capital requirements,
guidelines or policies or their interpretation or application after the Closing
Date (including, for the avoidance of doubt (and regardless of the date adopted
or enacted), with respect to (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations with respect thereto and (y) all
requests, rules, guidelines and directions promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
similar or successor agency, or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III)), illegality, change in
circumstances, reserves and other provisions reasonably deemed necessary by the
Administrative Agent to provide customary protection for U.S. and non-U.S.
financial institutions and other lenders, subject to, in the case of each of the
foregoing, the right to replace lenders claiming such cost and interest rate
protection, customary notice and tolling provisions, mitigation requirements,
certification requirements and other exceptions to be mutually and reasonably
agreed upon and consistent with the Documentation Principles.   Expenses    The
Borrowers shall jointly and severally pay (i) all reasonable and documented
out-of-pocket expenses of the Administrative Agent, the Collateral Agent and
Arrangers associated with the syndication of the Facilities and the preparation,
negotiation, execution, delivery, filing and administration of the Loan
Documents and any amendment or waiver with respect thereto (including the
reasonable and documented fees, disbursements and other charges of external
counsel (limited to one such counsel per jurisdiction) and consultants and the
charges of IntraLinks, SyndTrak or a similar service) and (ii) all reasonable
and documented out-of-pocket expenses of the Administrative Agent, the
Collateral Agent, the Arrangers, any other agent appointed in respect of the
Facilities and the Lenders (including the reasonable and documented fees,
disbursements and other charges of external counsel and consultants) in
connection with the enforcement of, or protection and preservation of rights
under, the Loan Documents.

 

Exhibit A-20



--------------------------------------------------------------------------------

  Indemnification    The Loan Documents will contain customary indemnities
consistent with the Documentation Principles for (i) the Arrangers, the
Collateral Agent, the Administrative Agent and the Lenders, (ii) each affiliate
of any of the foregoing persons and (iii) each of the respective officers,
directors, partners, trustees, employees, affiliates, shareholders, advisors,
agents, attorneys-in-fact and controlling persons of each of the foregoing
persons referred to in clauses (i) and (ii) above (other than as a result of
such person’s (or any of such person’s subsidiaries’, officers’, directors’,
employees’ or controlling persons’) gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
ruling.   Governing Law and Forum    The Loan Documents will be governed by New
York law and will provide for the Credit Parties to submit to the exclusive
jurisdiction and venue of the Federal and state courts of the State of New York.
  Counsel to the Arrangers, the Collateral Agent and the Administrative Agent   
Jones Day, with Blake, Cassels and Graydon LLP (Canada) acting as local counsel.

* * *

 

Exhibit A-21



--------------------------------------------------------------------------------

ANNEX A-I TO EXHIBIT A

TO COMMITMENT LETTER

Interest and Certain Fees

 

  Interest Rate Options    The Borrowers may elect that the Loans or other
extensions of credit comprising each borrowing bear interest at a rate per annum
equal to:      (i) the Base Rate (if such Loan is denominated in U.S. Dollars)
or the Canadian Prime Rate (if such denominated in Canadian Dollars), as
applicable, plus the Applicable Margin; or     

(ii) Adjusted LIBOR plus the Applicable Margin;

 

provided that all Swing Line Loans will be Base Rate Loans or Canadian Prime
Rate Loans, as applicable.

     The Borrowers may elect interest periods of 1, 2, 3 or 6 months for
Adjusted LIBOR Loans (as defined below).      As used herein:     

“Applicable Margin” means:

 

(A) with respect to Revolving Credit Loans, (i) initially, 4.00%, in the case of
Base Rate Loans and Canadian Prime Rate Loans, and (ii) initially, 5.00%, in the
case of Adjusted LIBOR Loans and Canadian banker’s acceptances; subject to one
0.25% step-down at a consolidated total net leverage ratio level to be agreed;
and

 

(B) with respect to Term Loans, (i) 4.00%, in the case of Base Rate Loans and
(ii) 5.00%, in the case of Adjusted LIBOR Loans.

    

“Base Rate” means the highest of (i) the “U.S. Prime Lending Rate” as published
in The Wall Street Journal (the “Prime Rate”), (ii) the federal funds effective
rate from time to time, plus 0.50%, (iii) Adjusted LIBOR for a one-month
interest period plus 1.00% and (iv) 2.00%.

 

“Adjusted LIBOR” means the higher of (i) the rate per annum (adjusted for
statutory reserve requirements for Eurocurrency liabilities) at which Eurodollar
deposits are offered in the interbank Eurodollar market for the applicable
interest period, as quoted on Reuters Screen LIBOR01 Page (or any successor page
or service) and (ii) 1.00%.

 

Annex A-I-1



--------------------------------------------------------------------------------

    

“Canadian Prime Rate” means, for any day, a fluctuating rate of interest per
annum (rounded upward, if necessary, to the next highest 1/100th of 1%) equal to
the highest of (a) the CDOR Rate for 30 day bankers’ acceptances plus 0.50% and
(b) the “Canadian Prime Lending Rate” as published in The Wall Street Journal”.

 

“CDOR Rate” means, for a particular term, the discount rate per annum,
calculated on the basis of a year of 365 days, equal to the average rate per
annum for Canadian bankers’ acceptances having such term that appears on the
Reuters Screen CDOR Page (or any successor page) as of 10:00 a.m., Toronto time,
on the first day of such term as determined by the Administrative Agent or, if
such rate is not available at such time, the discount rate for Canadian bankers’
acceptances accepted by the Administrative Agent having such term as calculated
by the Administrative Agent in accordance with normal market practice on such
date.

  Interest Payment Dates    With respect to Loans bearing interest based upon
Adjusted LIBOR (“Adjusted LIBOR Loans”), on the last day of each relevant
interest period and, in the case of any interest period longer than three
months, on each successive date three months after the first day of such
interest period and on the applicable maturity date.   Unutilized Commitment Fee
   The Borrowers shall jointly and severally pay a commitment fee calculated at
the rate of 0.50% per annum, on the average daily unused portion of the
Revolving Credit Facility, payable quarterly in arrears, subject to one
step-down to 0.375% at a consolidated total net leverage ratio level to be
agreed. For purposes of the commitment fee calculations only, Swing Line Loans
shall not be deemed to be a utilization of the Revolving Credit Facility.  
Letter of Credit Fees    The Borrowers shall jointly and severally pay a
commission on all outstanding Letters of Credit at a per annum rate equal to the
Applicable Margin then in effect with respect to Revolving Credit Loans made or
maintained as Adjusted LIBOR Loans on the face amount of each such Letter of
Credit. Such commission shall be shared ratably among the Lenders participating
in the Revolving Credit Facility and shall be payable quarterly in arrears.     
In addition to letter of credit commissions, a fronting fee calculated at a rate
per annum to be agreed upon by the Borrowers and the Issuing Lender on the face
amount of each Letter of Credit shall be payable quarterly in arrears to the
Issuing Lender for its own account. In addition, customary (as determined by the
Issuing Lender)

 

Annex A-I-2



--------------------------------------------------------------------------------

     administrative, issuance, amendment, payment and negotiation charges shall
be payable to the Issuing Lender for its own account.   Default Rate    Upon the
occurrence and during the continuance of a payment or bankruptcy event of
default, all overdue principal, interest, fees and other amounts outstanding
under the Facilities shall bear interest at 2.00% above the rate applicable to
Base Rate Loans and shall be payable on demand.   Rate and Fee Basis    All per
annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of Base Rate Loans, the interest rate payable on which
is then based on the Prime Rate) for the actual number of days elapsed
(including the first day but excluding the last day).

* * *

 

Annex A-I-3



--------------------------------------------------------------------------------

EXHIBIT B TO COMMITMENT LETTER

CLOSING CONDITIONS

Capitalized terms used but not defined in this Exhibit B have the meanings
assigned to them elsewhere in this Commitment Letter. The closing of the
Facilities and the making of the initial loans and other extensions of credit
under the Facilities are conditioned upon satisfaction of the conditions
precedent contained in Section 3 of this Commitment Letter and those identified
below.

1. Concurrent Financings. The Definitive Debt Documents shall be prepared by our
counsel, shall be consistent with the Documentation Principles and the Debt
Financing Letters, and shall have been executed and delivered by the Borrowers
and the Guarantors to the Administrative Agent; provided that this condition is
subject to the Certain Funds Provision. The Collateral Agent, for the benefit of
the Lenders under the Facilities and the other secured parties thereunder, shall
have been granted perfected first priority security interests in all assets of
the Credit Parties to the extent described in Exhibit A to this Commitment
Letter under the caption “Collateral” in form and substance satisfactory to the
Collateral Agent; provided that this condition is subject to the Certain Funds
Provision. The Debt Financing Letters shall be in full force and effect.

2. Transactions. All material governmental, corporate and third party
authorizations, consents and approvals required to consummate the Transactions
shall have been obtained and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that would materially restrain, prevent or otherwise
impose material adverse conditions on the Transactions or any portion thereof.
The Transactions shall have been consummated or will be consummated concurrently
with or immediately following the borrowing of the Term Loans, and the receipt
by the Acquiror of the proceeds of the foregoing, and the Target shall have
become, or will contemporaneously on the Closing Date, become a wholly-owned
subsidiary of Mitel.

3. Refinancing of Existing Debt. Concurrently with the consummation of the
Acquisition, the Refinancing shall have been consummated, all commitments
relating thereto shall have been terminated, and all liens or security interests
related thereto shall have been (or concurrently with the initial funding of the
Facilities will be) terminated or released. Immediately after giving effect to
the Transactions, the Company shall have outstanding no indebtedness or
preferred stock (or direct or indirect guarantee or other credit support in
respect thereof) other than (i) the indebtedness in respect of the Debt
Financing, (ii) indebtedness in respect of letters of credit, unsecured notes
payable in an aggregate amount not to exceed $5,000,000, intercompany
indebtedness, purchased leases (to the extent constituting indebtedness), and
such other indebtedness as may be reasonably agreed by us, and (iii) capital
lease obligations of the Credit Parties in existence on the date hereof and
reflected in Mitel’s consolidated balance sheets for the fiscal quarter ended
July 31, 2013 and the Target’s consolidated balance sheets for the fiscal
quarter ended September 30, 2013.

4. Financial Information. We shall have received (A) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Acquiror and the Acquired Business for the last three full fiscal
years ended at least 90 days prior to the Closing Date, (B) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Acquiror and the Acquired Business for each
subsequent interim quarterly period ended at least 45 days prior to the Closing
Date (and the corresponding period for the prior fiscal year), (C) a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income (but not a pro forma statement of cash flows) of Mitel and its
subsidiaries (after giving effect to the Acquisition and the other Transactions)
as of and for the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period ended at least 90 days prior to
the Closing Date (if such period is a fiscal year) or at least 45 days prior to
the Closing Date (if such period is a fiscal quarter), prepared after giving
effect to the Acquisition and other Transactions, and (D) satisfactory
projections (including the assumptions on which such projections are based) for
the Company for fiscal years 2013 through and including 2019.

 

Exhibit B-1



--------------------------------------------------------------------------------

5. Marketing Period. The Arrangers shall have been afforded a period (the
“Marketing Period”) of at least 15 consecutive business days prior to the
Closing Date (ending on the business day no later than the business day
immediately prior to the Closing Date) following receipt of the Confidential
Information Memorandum; provided, that such Marketing Period shall not commence
until January 6, 2014.

6. Payments. All costs, fees, expenses (including reasonable and documented
legal fees and out-of-pocket expenses and recording taxes and fees) and other
compensation and amounts contemplated by the Debt Financing Letters or otherwise
payable to us, the Lenders or any of our or their respective affiliates pursuant
to the Commitment Letter, shall have been (or concurrently with the initial
funding of the Facilities will be) paid to the extent due and payable in
accordance with the terms, respectively, thereof.

7. Customary Closing Documents. Delivery of the following customary documents
required to be delivered under the Definitive Debt Documents, consistent with
the Documentation Principles: customary lien, litigation and tax searches,
customary legal opinions (it being understood that the Arrangers will consider
accepting in-house legal opinions with respect to certain corporate matters),
corporate records and documents from public officials and officers’
certificates, payoff letters and lien releases shall have been delivered. In
addition, you shall have delivered (a) at least five business days prior to the
Closing Date, all documentation and other information required by U.S. and
Canadian regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the Patriot Act and
Anti-Money Laundering Act (Canada) as have been reasonably requested in writing
at least ten days prior to the Closing Date by such Lenders, (b) a certificate
from the chief financial officer of Mitel in a customary form reasonably
satisfactory to the Arrangers, certifying that the Borrowers and their
subsidiaries on a consolidated basis immediately after giving effect to the
Transactions are solvent and (c) a customary borrowing notice.

8. Accuracy of Representations and Warranties. Subject to the Certain Funds
Provision, the representations and warranties in the Loan Documents shall be
true and correct in all material respects (provided, that any representation and
warranty that is qualified as to “materiality,” “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein)).

9. Acquisition Conditions. The Acquisition Conditions (as defined and set forth
on Exhibit C hereto) shall have been satisfied.

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C TO COMMITMENT LETTER

ACQUISITION CONDITIONS

 

a) Mitel shall have entered into voting support agreements with all directors of
the Target.

 

b) Mitel shall have entered into an arrangement agreement with the Target (as
may be amended in accordance with the terms of this Commitment Letter and
together with the annexes, schedules, exhibits and attachments thereto, the
“Arrangement Agreement”) on terms and conditions (including the aggregate
consideration payable under the Arrangement) satisfactory to the Arrangers. The
Arrangement Agreement will provide, without limitation, that:

 

  (i) the board of the Target (and any independent/special committee of such
board) unanimously recommends the Arrangement to all holders of the Shares;

 

  (ii) the board of the Target (and any independent/special committee of such
board) will agree to, immediately following the execution of the Arrangement
Agreement:

 

  (A) promptly call a special meeting of securityholders (in accordance with the
terms of the interim order granted by the court and otherwise in accordance with
applicable law and policies) and promptly prepare and mail a management proxy
circular in respect of such special meeting and the Arrangement; and

 

  (B) support and recommend the Arrangement to the securityholders; and

 

  (iii) (i) upon any termination of the Arrangement Agreement under
circumstances where the Target is entitled to a fee and such fee is paid in
full, the Target shall be precluded from any other remedy against the Acquiror
at law or in equity or otherwise (including, without limitation, an order for
specific performance), and shall not seek to obtain any recovery, judgment, or
damages of any kind, including consequential, indirect, or punitive damages,
against the Acquiror or any of its Subsidiaries or any of its directors,
officers, employees, partners, managers, members, shareholders or affiliates or
their respective representatives in connection with the Arrangement Agreement or
the transactions contemplated thereby and Target expressly waives any claims
against the parties to the Commitment Letter, (ii) any action or proceeding
involving the Arrangers or any Lender (including, without limitation, the agents
under the Facilities) arising out of or relating to the Acquisition, the
Arrangement Agreement, the Debt Financing Letters, the Facilities or the
performance of any services thereunder be subject to the exclusive jurisdiction
of a state or federal court sitting in the City of New York, State of New York,
(iii) the Target will not, and it will not permit any of its affiliates to,
bring or support anyone else in bringing any claim, action or proceeding in any
other court, (iv) the Target waives any right to trial by jury in respect of any
such claim, suit, action or proceeding, and (v) the Arrangers and the Lenders
(and their respective affiliates) are express third-party beneficiaries of the
provisions in the Arrangement Agreement reflecting the foregoing agreements.

It is understood and agreed that draft of the Arrangement Agreement delivered to
the Arrangers on the date hereof is satisfactory to the Arrangers.

 

c) The Borrower shall not waive, amend, or provide any consent with respect to,
any term or condition of the Arrangement Agreement:

 

  (i) that increases the aggregate consideration (other than an increase in the
equity portion of the aggregate consideration or an increase in the cash portion
of the aggregate consideration to the extent funded with the proceeds of an
equity issuance by Mitel);

 

Exhibit C-1



--------------------------------------------------------------------------------

  (ii) set out in section 6.1(d) or (f) thereof; or

 

  (iii) that otherwise, individually or in the aggregate, is or could reasonably
be expected to materially and adversely affect the interests of the Arrangers
and the Lenders in their respective capacities as such (it being understood and
agreed that (1) any decrease in the per share consideration paid in an amount
less than 10% shall be deemed to be adverse to the interest of the Lenders and
the Arrangers unless such decrease is utilized to reduce the Term Loan Facility,
(2) any decrease in the per share consideration paid in an amount equal to or
greater than 10% shall be deemed to be adverse to the interest of the Lenders
and the Arrangers, (3) any change to the definition of “Target Material Adverse
Effect” or similar definition shall be deemed to be adverse to the interests of
the Lenders and the Arrangers, and (4) any modifications to any of the
provisions relating to the Administrative Agent’s, the Collateral Agent’s, the
Arrangers’ or any Lender’s liability, jurisdiction or status as a third party
beneficiary under the Arrangement Agreement shall be deemed to be adverse to the
interests of the Lenders and the Arrangers).

 

d) The Transactions shall have been consummated or will be consummated
concurrently with or immediately following the borrowing of the Term Loans, and
the receipt by the Acquiror of the proceeds of the foregoing, in accordance with
the terms and conditions of the Arrangement Agreement, without amendment,
modification or waiver of the provisions described in clauses (i), (ii) or
(iii) of item c) above.

 

e) Mitel shall provide evidence that the resolution approving the Arrangement
has been approved at the special meeting by: (i) at least 66 2/3% of the shares
of each class of Shares present in person or by proxy at the meeting; (ii) if
applicable, at least a majority of the shares of each class of Shares present in
person or by proxy at the meeting) as are required to ensure minority approval
of the Arrangement pursuant to Multilateral Instrument 61-101 and (iii) such
other approvals by securityholders as may be required by applicable law or the
interim order.

 

f) A court of proper jurisdiction shall have granted a final order approving the
Arrangement on terms satisfactory to the Arrangers.

 

g) Delivery by Mitel of a certificate setting out the amount required to pay for
the Shares exchanged for cash consideration under the Arrangement, together with
evidence that all amounts required to complete the Arrangement that are not
being funded under the Term Loan Facility have been paid by Mitel to the
depository under the Arrangement for payment to securityholders.

 

h) Proceeds of the advance under the Term Loan Facility being paid directly or
indirectly to the depository under the Arrangement, to the extent being used to
pay for the Shares.

 

Exhibit C-2